 

Exhibit 10.1

 



EXECUTION VERSION

 



 

$500,000,000

364-DAY TERM LOAN CREDIT AGREEMENT

Dated as of April 1, 2020

 

among

 

TEXTRON INC.,

 

THE LENDERS LISTED HEREIN,

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

and

 

SUMITOMO MITSUI BANKING CORPORATION,

as Syndication Agent

 

and

 

BANK OF AMERICA, N.A.

and

CITIBANK, N.A.,

as Documentation Agents

 





 

 

JPMORGAN CHASE BANK, N.A.,

and

SUMITOMO MITSUI BANKING CORPORATION,

as Lead Arrangers and Joint Bookrunners

 

 

 



 

 

 

TABLE OF CONTENTS

 



 

 

Page

 

Article 1 Definitions and Accounting Terms 1 Section 1.01.   Definitions 1
Section 1.02.   Accounting Terms and Determinations 16 Section 1.03.   Divisions
17 Section 1.04.   Interest Rates; LIBOR Notification 17 Article 2 Amounts and
Terms of Commitments and Loans 17 Section 2.01.   The Loans 17 Section
2.02.   Notices of Conversion/Continuation 19 Section 2.03.   Registry 19
Section 2.04.   Pro Rata Borrowings 20 Section 2.05.   Interest 20 Section
2.06.   Commissions and Fees 21 Section 2.07.   Reductions in Commitments;
Repayments and Payments 22 Section 2.08.   Use of Proceeds 24 Section
2.09.   Special Provisions Governing Eurodollar Rate Loans 24 Section
2.10.   Capital Requirements 29 Section 2.11.   Intentionally Omitted 30 Section
2.12.   [Reserved] 30 Section 2.13.   Defaulting Lenders 30 Section
2.14.   Taxes 30 Section 2.15.   Optional Increase in Commitments 34 Article 3
Conditions to Effectiveness and Funding the Loans on the Funding Date 35 Section
3.01.   Conditions to Effectiveness 35 Section 3.02.   Conditions to Funding the
Loans on the Funding Date 36 Article 4 Representations and Warranties 37 Section
4.01.   Organization, Powers and Good Standing 37 Section 4.02.   Authorization
of Borrowing, Etc 37 Section 4.03.   Financial Condition 38 Section 4.04.   No
Material Adverse Change 38 Section 4.05.   Litigation 39 Section 4.06.   Payment
of Taxes 39 Section 4.07.   Governmental Regulation 39 Section
4.08.   Securities Activities 39 Section 4.09.   ERISA Compliance 39 Section
4.10.   Certain Fees 40 Section 4.11.   Subsidiaries 40



i

 

 

Section 4.12.   Economic Sanctions and Anti-Corruption Matters 40 Section
4.13.   EEA Financial Institution 41 Article 5 Affirmative Covenants 41 Section
5.01.   Financial Statements and Other Reports 41 Section 5.02.   Conduct of
Business and Corporate Existence 43 Section 5.03.   Payment of Taxes 43 Section
5.04.   Maintenance of Properties; Insurance 43 Section 5.05.   Inspection 44
Section 5.06.   Compliance with Laws 44 Article 6 Negative Covenants 44 Section
6.01.   Merger 44 Section 6.02.   Liens 45 Section 6.03.   Financial Covenant 46
Section 6.04.   Use of Proceeds 46 Section 6.05.   Subsidiary Indebtedness 46
Section 6.06.   Share Repurchases 46 Article 7 Events of Default 46 Section
7.01.   Failure to Make Payments When Due 46 Section 7.02.   Default in Other
Agreements 46 Section 7.03.   Breach of Certain Covenants 47 Section
7.04.   Breach of Warranty 47 Section 7.05.   Other Defaults under Agreement 47
Section 7.06.   Involuntary Bankruptcy; Appointment of Receiver, etc 47 Section
7.07.   Voluntary Bankruptcy; Appointment of Receiver, etc 47 Section
7.08.   Judgments and Attachments 48 Section 7.09.   Dissolution 48 Section
7.10.   ERISA Title IV Liabilities 48 Section 7.11.   Change of Control 48
Article 8 The Administrative Agent 49 Section 8.01.   Appointment 49 Section
8.02.   Powers; General Immunity; Duties Specified 50 Section
8.03.   Representations and Warranties; No Responsibility for Appraisal of
Creditworthiness 52 Section 8.04.   Right to Indemnity 53 Section
8.05.   Resignation by or Removal of the Administrative Agent 53 Section
8.06.   Successor Administrative Agent 53 Section 8.07.   Other Agents 54
Section 8.08.   Posting of Communications 54 Section 8.09.   Acknowledgements of
Lenders 55 Section 8.10.   Certain ERISA Matters 56

 



ii

 

 

Article 9 Miscellaneous 57 Section 9.01.   Benefit of Agreement 57 Section
9.02.   Expenses 59 Section 9.03.   Indemnity 60 Section 9.04.   Setoff 60
Section 9.05.   Amendments and Waivers 60 Section 9.06.   Independence of
Covenants 61 Section 9.07.   Notices 62 Section 9.08.   Survival of Warranties
and Certain Agreements 62 Section 9.09.   USA PATRIOT Act Notice 62 Section
9.10.   Failure or Indulgence Not Waiver; Remedies Cumulative 62 Section
9.11.   Severability 62 Section 9.12.   Obligations Several; Independent Nature
of Lenders’ Rights 63 Section 9.13.   Headings 63 Section 9.14.   Applicable
Law, Consent to Jurisdiction, Limitation of Liability 63 Section
9.15.   Successors and Assigns 63 Section 9.16.   Counterparts; Effectiveness;
Integration; Electronic Execution 64 Section 9.17.   No Fiduciary Duty 64
Section 9.18.   Acknowledgement and Consent to Bail-In of Affected Financial
Institutions 65 Section 9.19.   Acknowledgement Regarding Any Supported QFCs 65

 



iii

 

 

SCHEDULES AND EXHIBITS

 

Commitment Schedule     Pricing Schedule           Exhibit A - Form of Note
Exhibit B -

Form of Opinion of E. Robert Lupone, Esq.

Executive Vice President and General Counsel of the Borrower

Exhibit C -

Form of Opinion of Jayne M. Donegan, Esq.

Executive Counsel of the Borrower

Exhibit D - Form of Opinion of Davis Polk & Wardwell LLP Exhibit E-1 - Form of
Notice of Borrowing Exhibit E-2 - Form of Notice of Conversion/Continuation
Exhibit F - Form of Compliance Certificate Exhibit G - Form of Assignment and
Assumption Agreement

 



iv

 

 

 

364-DAY TERM LOAN CREDIT AGREEMENT

 

364-DAY TERM LOAN CREDIT AGREEMENT, dated as of April 1, 2020, among TEXTRON
INC., a Delaware corporation (together with its successors, the “Borrower”), the
banks and other financial institutions signatory hereto (each a “Lender” and
collectively the “Lenders”) and JPMORGAN CHASE BANK, N.A., as Administrative
Agent for the Lenders (together with its successors in such capacity, the
“Administrative Agent”).

 

The Borrower, the Lenders and the Administration Agent agree as follows:

 

Article 1

Definitions and Accounting Terms

 

Section 1.01.     Definitions. As used in this Agreement, and unless the context
requires a different meaning, the following terms have the meanings indicated:

 

“Additional Lender” has the meaning assigned to that term in ‎Section 2.15.

 

“Adjusted LIBO Rate” means, with respect to any borrowing of Eurodollar Rate
Loans for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) the Eurodollar Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” has the meaning assigned to that term in the introduction
to this Agreement.

 

“Administrative Fee” has the meaning assigned to that term in ‎Section 2.06(b).

 

“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent,
completed by such Lender and returned to the Administrative Agent (with a copy
to the Borrower).

 

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

 

“Affected Lender” means any Lender affected by any of the events described in
‎Section 2.09(b)(i) or ‎2.09(c) hereof.

 

“Affiliate” means, with respect to any Person, any Person or group of Persons
acting in concert in respect of the Person in question that, directly or
indirectly, controls or is controlled by or is under common control with such
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any Person or group of Persons acting in
concert, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of management and policies of such Person, whether
through the ownership of voting securities or by contract or otherwise.

 



 

 

 

“Agent” means any of the Administrative Agent, the Syndication Agent and any
Documentation Agent.

 

“Agreement” means this 364-Day Term Loan Credit Agreement, as the same may at
any time be amended, restated, amended and restated, supplemented or otherwise
modified in accordance with the terms hereof.

 

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977 and all other laws, rules, and regulations of any jurisdiction applicable
to the Borrower and its Subsidiaries concerning or relating to bribery or
corruption.

 

“Applicable Lending Office” means, for any Lender with respect to its Loans of
any particular Type, the office, branch or affiliate of such Lender specified as
the booking office therefor in such Lender’s Administrative Questionnaire, or
such other office, branch or affiliate of such Lender as such Lender may specify
from time to time for such purpose by notice to the Borrower and the
Administrative Agent.

 

“Applicable Parties” has the meaning assigned to that term in Section 8.08.

 

“Applicable Percentage” means, with respect to any Lender, the ratio (expressed
as a percentage) of the sum of such Lender’s unused Commitment plus the
aggregate then unpaid principal amount of such Lender’s Loans then outstanding
at such time to the aggregate unused Commitments and aggregate then unpaid
principal amount of the Loans of all Lenders then outstanding at such time.

 

“Approved Electronic Platform” has the meaning assigned to that term in Section
8.08.

 

“Availability Period” means the period from and including April 1, 2020 to but
excluding the earlier of April 8, 2020 and the date of termination of the
Commitments.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as from time to time amended and any successor statutes.

 



2 

 

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment
or has had any order for relief in such proceeding entered in respect thereof,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any obligations of such Person hereunder.

 

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such
day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest Period
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1%, provided that for the purpose of this definition, the
Adjusted LIBO Rate for any day shall be based on the Eurodollar Screen Rate (or
if the Eurodollar Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the Base Rate due to a change in the Prime Rate, the NYFRB
Rate or the Adjusted LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the NYFRB Rate or the Adjusted
LIBO Rate, respectively. If the Base Rate is being used as an alternate rate of
interest pursuant to ‎Section 2.09(b), then the Base Rate shall be the greater
of clauses (a) and (b) above and shall be determined without reference to clause
(c) above. For the avoidance of doubt, if the Base Rate as determined pursuant
to the foregoing would be less than 1.75%, such rate shall be deemed to be 1.75%
for purposes of this Agreement.

 

“Base Rate Loans” are Loans whose interest rate is based on Base Rate.

 

“Base Rate Margin” has the meaning specified in the Pricing Schedule.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

 

“BHC Act Affiliate” has the meaning assigned to that term in Section 9.19.

 

“Board” means the Board of Governors of the Federal Reserve System.

 

“Borrowed Debt” means any Indebtedness for money borrowed, whether represented
by hybrid securities, debt convertible into equity interests, notes, bonds,
debentures or other similar evidences of debt for money borrowed.

 

“Borrower” has the meaning assigned to that term in the introduction to this
Agreement.

 

“Borrowing” means a borrowing of Loans hereunder.

 



3 

 

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City are required or authorized by law to close
and, if such day relates to any Eurodollar Rate Loan, means any such day on
which dealings in Dollar deposits are conducted by and between banks in the
London interbank eurodollar market.

 

“Capital Lease”, as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in conformity
with GAAP, is accounted for as a capital lease or financing lease on the balance
sheet of that Person.

 

“Change of Control” means that (a) any Person or group of Persons within the
meaning of Section 13(d)(3) of the Exchange Act becomes the beneficial owner,
directly or indirectly, of 40% or more of the outstanding common stock of the
Borrower or (b) individuals who constitute the Continuing Directors cease for
any reason to constitute at least a majority of the board of directors of the
Borrower.

 

“Code” means the Internal Revenue Code of 1986, as from time to time amended.
Any reference to the Code shall include a reference to corresponding provisions
of any subsequent revenue law.

 

“Commitment” means (i) with respect to each Lender listed on the Commitment
Schedule, the amount set forth opposite such Lender’s name on the Commitment
Schedule, and (ii) with respect to any substitute Lender or Assignee which
becomes a Lender pursuant to ‎Section 2.15, ‎9.01 or ‎9.15, the amount of the
transferor Lender’s Commitment assigned to it pursuant to Section 2.15, ‎9.01 or
‎9.15, as such amount may be changed from time to time pursuant to ‎Section
2.07, ‎9.01 or ‎9.15; provided that, if the context so requires, the term
“Commitment” means the obligation of a Lender to extend credit up to such amount
to the Borrower hereunder.

 

“Commitment Schedule” means the Commitment Schedule attached hereto.

 

“Communications” has the meaning assigned to that term in Section 8.08.

 

“Compliance Certificate” means a certificate substantially in the form annexed
hereto as Exhibit F delivered to the Lenders by the Borrower pursuant to
‎Section 5.01(b)(i)(B).

 

“Consolidated Capitalization” means, as at any date of determination, the sum
(without duplication) of (a) Consolidated Indebtedness of Textron Manufacturing
plus (b) Consolidated Net Worth plus (c) preferred stock of the Borrower plus
(d) other securities of the Borrower convertible (whether mandatorily or at the
option of the holder) into capital stock of the Borrower.

 

“Consolidated Indebtedness of Textron Manufacturing” means, as at any date of
determination, the sum of short-term and long-term indebtedness for borrowed
money that is shown on a balance sheet of Textron Manufacturing (or would be if
a balance sheet were prepared on such date).

 

“Consolidated Net Worth” means, as at any date of determination, the
stockholders’ equity of the Borrower and its Subsidiaries on a consolidated
basis (but excluding the effects of the Borrower’s accumulated other
comprehensive income/loss) calculated in conformity with GAAP.

 



4 

 

 

“Continuing Director” means any member of the board of directors of the Borrower
who is (i) a director of the Borrower on the date of this Agreement, (ii)
nominated by the board of directors of the Borrower or (iii) appointed by
directors referred to in clauses (i) and (ii).

 

“Contractual Obligation”, as applied to any Person, means any provision of any
security issued by that Person or of any material indenture, mortgage, deed of
trust or other similar instrument of that Person under which Indebtedness is
outstanding or secured or by which that Person or any of its properties is bound
or to which that Person or any of its properties is subject.

 

“Covered Entity” has the meaning assigned to that term in Section 9.19.

 

“Debt Issuance” means the incurrence of Borrowed Debt by the Borrower or any
member of the Finance Group (excluding (i) issuances of commercial paper and
refinancings thereof, (ii) purchase money indebtedness or equipment financing
incurred in the ordinary course of business, (iii) capital leases incurred in
the ordinary course of business, (iv) obligations with respect to letters of
credit or similar instruments entered into in the ordinary course of business,
(v) entry into guarantees of obligations described in clauses (ii)-(iv) above of
any subsidiary of the Borrower, (vi) borrowings against corporate-owned life
insurance policies, (vii) borrowings under the Credit Agreement dated as of
October 18, 2019 among the Borrower, the Lenders from time to time party thereto
and JPMorgan Chase Bank, N.A., as Administrative Agent, (viii) intercompany
borrowings, including from the Finance Group, (ix) borrowings by the Finance
Group to the extent the Net Cash Proceeds thereof are utilized or to be utilized
to repay any Borrowed Debt (including any prepayment or redemption premiums and
accrued interest thereon) of any member of the Finance Group, which Borrowed
Debt matures prior to the Termination Date, and (x) other Indebtedness in an
outstanding principal amount not to exceed $300,000,000 in the aggregate).

 

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund all or any portion
of its Loans, (ii) [reserved] or (iii) pay over to the Administrative Agent any
other amount required to be paid by it hereunder, unless, in the case of clause
(i) above, such Lender notifies the Administrative Agent and the Borrower in
writing that such failure is the result of such Lender’s reasonable
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied or, in the case
of clause (iii) such payment is the subject of a good faith dispute, (b) has
notified the Administrative Agent or the Borrower in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
all or any portion of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s reasonable determination that a condition precedent (specifically
identified and including the particular default, if any) to funding under this
Agreement cannot be satisfied) or generally under other agreements in which it
commits to extend credit, (c) has failed, within three Business Days after
request by the Administrative Agent, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations to fund prospective Loans under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon the Administrative Agent’s receipt of such certification in form
and substance satisfactory to it, (d) has become the subject of a Bankruptcy
Event or Bail-In Action or has a Parent that has become the subject of a
Bankruptcy Event or Bail-In Action, or (e) has defaulted in fulfilling its
funding obligations under one or more other agreements in which such Lender
commits to extend credit (as reasonably determined by the Administrative Agent
in consultation with the Borrower).

 



5 

 

 

“Default Right” has the meaning assigned to that term in Section 9.19.

 

“Designated Jurisdiction” means any country, region or territory to the extent
that such country, region or territory itself is the subject of comprehensive
Sanctions, currently Crimea, Cuba, Iran, North Korea and Syria.

 

“Dollar”, “Dollars” and the sign “$” mean the lawful currency of the United
States.

 

“Domestic Taxes” has the meaning set forth in ‎Section 2.14(a).

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” has the meaning assigned to that term in Section 9.16 hereof.

 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as from time
to time amended, and any successor statute.

 

“ERISA Affiliate” means, with respect to any Person, any trade or business
(whether or not incorporated) which, together with such Person, is under common
control as described in Section 414(c) of the Code or is a member of a
controlled group, as defined in Section 414(b) of the Code, or is otherwise
treated as a single employer under Section 414 of the Code, which includes such
Person.

 



6 

 

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Margin” has the meaning specified in the Pricing Schedule.

 

“Eurodollar Rate” means, with respect to any borrowing of Eurodollar Rate Loans
for any Interest Period, the Eurodollar Screen Rate at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that if the Eurodollar Screen Rate shall not be available at
such time for such Interest Period (an “Impacted Interest Period”) then the
Eurodollar Rate shall be the Interpolated Rate; provided that if the Eurodollar
Rate determined in accordance with the foregoing would otherwise be less than
0.75%, such rate shall be deemed to be 0.75% for the purposes of this Agreement.

 

“Eurodollar Rate Loans” means Loans or portions thereof during the period in
which such Loans bear interest at rates determined in accordance with ‎Section
2.05(a)(i) hereof.

 

“Eurodollar Screen Rate” means, for any day and time, with respect to any
borrowing of Eurodollar Rate Loans for any applicable currency and for any
Interest Period, the London interbank offered rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for U.S. Dollars for a period equal in length to such Interest
Period as displayed on such day and time on pages LIBOR01 or LIBOR02 of the
Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion); provided that if the
Eurodollar Screen Rate shall be less than 0.75%, such rate shall be deemed to be
0.75% for the purposes of this Agreement.

 

“Event of Default” has the meaning assigned to that term in ‎Article 7 hereof.

 

“Exchange Act” means the Securities Exchange Act of 1934, as from time to time
amended, and any successor statutes.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day, the rate calculated by the NYFRB based
on such day’s federal funds transactions by depositary institutions, as
determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if the Federal Funds
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement.

 



7 

 

 

“Finance Company” means any Person which is (or would be but for the proviso to
the definition of such term) a Subsidiary of the Borrower and which is primarily
engaged in the business of a finance company.

 

“Finance Company Leverage Ratio” means, as of any date of determination, the
ratio of (i) debt of the Finance Group at such date, determined in a manner
consistent with “Finance group debt” on the Borrower’s consolidated balance
sheet included in the Financial Statements, less securitized debt at such date,
determined in a manner consistent with “Note 7. Debt and Credit Facilities” in
the notes to the Financial Statements, to (ii) total Finance Group assets less
total Finance Group liabilities at such date, each as set forth on the
Borrower’s consolidated balance sheet for such date (or would be if a balance
sheet were prepared on such date). Notwithstanding the foregoing, to the extent
that the manner of determining “Finance group debt” and/or securitized debt
changes during the term of this Agreement as a result of changes to GAAP that
apply to this Agreement as a result of ‎Section 1.02, these amounts shall be
determined in a manner consistent with GAAP as in effect as of the date of
determination.

 

“Finance Group” means “Finance group” as defined in the Financial Statements.

 

“Financial Statements” has the meaning assigned to that term in ‎Section 4.03.

 

“Funding Date” means the date on which the conditions specified in Section 3.02
are satisfied (or waived in accordance with Section 9.05) and the date of the
funding of the Loans, which shall be a date during the Availability Period.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board as in effect from time to time.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“IBA” has the meaning assigned to that term in ‎Section 1.04.

 

“Impacted Interest Period” has the meaning assigned to it in the definition of
Eurodollar Rate.

 

“Increase Effective Date” has the meaning assigned to that term in Section 2.15.

 

“Increase Joinder” has the meaning assigned to that term in Section 2.15.

 

“Increasing Lender” has the meaning assigned to that term in Section 2.15.

 

“Incremental Commitments” has the meaning assigned to that term in Section 2.15.

 



8 

 

 

“Indebtedness”, as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money of that Person, (ii) that portion of obligations
with respect to Capital Leases which is properly classified as a liability on a
balance sheet of that Person in conformity with GAAP, (iii) notes payable of
that Person and drafts accepted by that Person representing extensions of credit
whether or not representing obligations for borrowed money, (iv) any obligation
of that Person owed for all or any part of the deferred purchase price of
property or services which purchase price is (a) due more than twelve months
from the date of incurrence of the obligation in respect thereof, or (b)
evidenced by a note or similar written instrument, (v) all non-contingent
obligations of such Person to reimburse any bank or other Person in respect of
amounts paid under a letter of credit or similar instrument, (vi) all
indebtedness secured by any Lien on any property or asset owned by that Person
regardless of whether the indebtedness secured thereby shall have been assumed
by that Person or is nonrecourse to the credit of that Person and (vii) any
guarantee of that Person, direct or indirect, of any indebtedness, note payable,
draft accepted, or obligation described in clauses (i)-(vi) above of any other
Person.

 

“indemnified liabilities” has the meaning assigned to that term in Section 9.03.

 

“Indemnitees” has the meaning assigned to that term in Section 9.03.

 

“Interest Payment Date” means, (x) with respect to any Eurodollar Rate Loan, the
last day of each Interest Period applicable to such Eurodollar Rate Loan;
provided that in the case of each Interest Period of six months, “Interest
Payment Date” shall also include each Interest Period Anniversary Date (or if
such day is not a Business Day, then the next succeeding Business Day) for such
Interest Period and (y) in the case of any Base Rate Loan, the last Business Day
of each calendar quarter.

 

“Interest Period” means any interest period applicable to a Eurodollar Rate Loan
as determined pursuant to ‎Section 2.05(b) hereof.

 

“Interest Period Anniversary Date” means, for each Interest Period applicable to
a Eurodollar Rate Loan which is six months, the three-month anniversary of the
commencement of that Interest Period.

 

“Interest Rate Determination Date” means each date for calculating the Adjusted
LIBO Rate for purposes of determining the interest rate in respect of an
Interest Period. The Interest Rate Determination Date shall be the second
Business Day prior to the first day of the related Interest Period.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the Eurodollar Screen
Rate) determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the Eurodollar Screen
Rate for the longest period (for which the Eurodollar Screen Rate is available)
that is shorter than the Impacted Interest Period; and (b) the Eurodollar Screen
Rate for the shortest period (for which the Eurodollar Screen Rate is available)
that exceeds the Impacted Interest Period, in each case, at such time.

 

“JPMorgan Chase” means JPMorgan Chase Bank, N.A., and its successors.

 



9 

 

 

“Lead Arrangers” means JPMorgan Chase, and Sumitomo Mitsui Banking Corporation,
in their respective capacities as joint lead arrangers and joint bookrunners.

 

“Lender” and “Lenders” have the respective meanings assigned to those terms in
the introduction to this Agreement and each Additional Lender, in each case
together with its or their successors and permitted assigns.

 

“Lien” means any lien, mortgage, pledge, security interest, charge or
encumbrance of any kind (including any conditional sale or other title retention
agreement, any lease in the nature thereof, and any agreement to give any
security interest).

 

“Loan” means a loan made pursuant to ‎Section 2.01 of this Agreement.

 

“Loan Documents” means this Agreement, including without limitation, schedules
and exhibits hereto and any agreements entered into in connection herewith,
including amendments, modifications or supplements thereto or waivers thereof,
the Notes and any other documents prepared in connection with the other Loan
Documents, if any.

 

“Loans and Principal Payments Schedule” has the meaning assigned to that term in
‎Section 2.03(b).

 

“Margin Stock” has the meaning assigned to that term in Regulation U of the
Board as in effect from time to time.

 

“Material Adverse Effect” means a material adverse effect on (i) the business,
operations, properties, assets or financial condition of the Borrower and its
Subsidiaries, taken as a whole, (ii) the ability of the Borrower to perform any
of its material payment obligations under this Agreement and the Notes or
(iii) the validity or enforceability of, or the rights of or remedies available
to the Lenders under, this Agreement and the Notes.

 

“Multiemployer Plan” has the meaning assigned to that term in Section 4001(a)(3)
of ERISA.

 

“Net Cash Proceeds” means, with respect to the incurrence of Borrowed Debt by
the Borrower or any member of the Finance Group, the excess, if any, of (i) cash
received by the Borrower or the Finance Group, as applicable, in connection with
such incurrence, issuance, offering or placement over (ii) the sum of (A)
payments made to retire any Indebtedness that is required to be repaid in
connection with such issuance, offering or placement (other than the Loans), if
any, and (B) the underwriting discounts and commissions and other fees and
expenses incurred by the Borrower or the Finance Group in connection with such
incurrence, issuance, offering or placement.

 

“Note” shall have the meaning set forth in ‎Section 2.03(b) hereof.

 

“Notice of Borrowing” means a notice described in ‎Section 2.01(b) hereof
substantially in the form of Exhibit E-1 hereto.

 



10 

 

 

“Notice of Conversion/Continuation” means any notice delivered pursuant to
‎Section 2.02(a) hereof, which shall be substantially in the form of Exhibit E-2
hereto.

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Rate in
effect on such day and (b) the Overnight Bank Funding Rate in effect on such
day(or for any day that is not a Banking Day, for the immediately preceding
Banking Day); provided that if none of such rates are published for any day that
is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received by the Administrative
Agent from a Federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

 

“Officer’s Certificate” means, as applied to any corporation, a certificate
executed on behalf of such corporation by its Chairman of the Board (if an
officer), its President, any Vice President of such corporation, its Chief
Financial Officer, its Treasurer or any Assistant Treasurer of such corporation.

 

“Other Taxes” has the meaning set forth in ‎Section 2.14(b).

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

 

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

 

“Participant Register” has the meaning set forth in ‎Section 9.01(f).

 

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56).

 

“PBGC” means the Pension Benefit Guaranty Corporation created by Section 4002(a)
of ERISA or any successor thereto.

 

“Pension Plan” means any plan (other than a Multiemployer Plan) described in
Section 4021(a) of ERISA and not excluded pursuant to Section 4021(b) thereof,
which may be, is or has been established or maintained, or to which
contributions may be, are or have been made by the Borrower or any of its ERISA
Affiliates or as to which the Borrower or any of its ERISA Affiliates would be
considered as a “contributing sponsor” for purposes of Title IV of ERISA at any
relevant time.

 



11 

 

 

“Permitted Encumbrances” means:

 

(i)        Liens for taxes, assessments or governmental charges or claims the
payment of which is not at the time required by Section 5.03;

 

(ii)       Statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and other liens imposed by law incurred in the ordinary
course of business for sums not yet delinquent or being contested in good faith,
if such reserve or other appropriate provision, if any, as shall be required by
generally accepted accounting principles then in effect, shall have been made
therefor;

 

(iii)      Liens (other than any Lien imposed by ERISA) incurred or deposits
made in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security, or to
secure the performance of tenders, statutory obligations, bids, leases,
government contracts, performance and return-of-money bonds and other similar
obligations (exclusive of obligations for the payment of borrowed money);

 

(iv)      Any attachment or judgment Lien individually or in the aggregate not
in excess of $100,000,000 unless the judgment it secures shall, within 30 days
after the entry thereof, not have been discharged or execution thereof stayed
pending appeal, or shall not have been discharged within 30 days after the
expiration of any such stay;

 

(v)       Leases or subleases granted to others not interfering in any material
respect with the business of the Borrower or any of its Subsidiaries;

 

(vi)      Easements, rights-of-way, restrictions, minor defects or
irregularities in title and other similar charges or encumbrances not
interfering in any material respect with the ordinary conduct of the business of
the Borrower or any of its Subsidiaries;

 

(vii)     Any interest or title of a lessor under any lease;

 

(viii)    Liens arising from UCC financing statements regarding leases;

 

(ix)       Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods incurred in the ordinary course of business; and

 

(x)        Liens (a) of a collection bank on the items in the course of
collection, (b) attaching to investment accounts, trading accounts or brokerage
accounts incurred in the ordinary course of business, (c) in favor of a banking
or other financial institution arising as a matter of law encumbering deposits
or other funds maintained with a financial institution (including the right of
set off) and which are customary in the banking industry, (d) attaching to other
prepayments, deposits or earnest money in the ordinary course of business and
(e) attaching to cash collateral posted pursuant to a hedging, swap or similar
contract entered into in the ordinary course of business.

 



12 

 

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, joint stock companies, joint ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and any Governmental Authority.

 

“Pooled Basket Amount” means 3% of the consolidated total assets of Textron
Manufacturing and its Subsidiaries, all as determined in accordance with GAAP on
a consolidated basis for Textron Manufacturing and its Subsidiaries.

 

“Potential Event of Default” means a condition or event which, after notice or
lapse of time or both, would constitute an Event of Default if that condition or
event were not cured or removed within any applicable grace or cure period.

 

“Pricing Schedule” means the Pricing Schedule attached hereto.

 

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Board in Federal
Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the “bank
prime loan” rate or, if such rate is no longer quoted therein, any similar rate
quoted therein (as determined by the Administrative Agent) or any similar
release by the Board (as determined by the Administrative Agent). Each change in
the Prime Rate shall be effective from and including the date such change is
publicly announced or quoted as being effective.

 

“Pro Rata Share or pro rata Share” means, when used with reference to any Lender
and any described aggregate or total amount, the percentage designated as such
Lender’s Pro Rata Share set forth under the name of such Lender on the
applicable signature page of this Agreement, as such pro rata Share may be
adjusted pursuant to the terms of this Agreement.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Purchasing Lender” has the meaning specified in ‎Section 9.01(c).

 

“QFC” has the meaning assigned to that term in Section 9.19.

 

“QFC Credit Support” has the meaning assigned to that term in Section 9.19.

 

“Regulation D” means Regulation D of the Board as from time to time in effect
and any successor to all or a portion thereof establishing reserve requirements.

 

“Regulation T” means Regulation T of the Board as from time to time in effect
and any successor to all or a portion thereof.

 

“Regulation U” means Regulation U of the Board as from time to time in effect
and any successor to all or a portion thereof.

 

“Regulation X” means Regulation X of the Board as from time to time in effect
and any successor to all or a portion thereof.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents,
representatives, partners and advisors of such Person and such Person’s
Affiliates.

 



13 

 

 

“Reportable Event” means a “reportable event” described in Section 4043(c) of
ERISA or in the regulations thereunder notice of which to PBGC is required
within 30 days after the occurrence thereof, or receipt of a notice of
withdrawal liability with respect to a Multiemployer Plan pursuant to Section
4202 of ERISA.

 

“Required Lenders” means, as at any time any determination thereof is to be
made, the Lenders holding more than 50% of the Total Commitment or, if no
Commitments are in effect, more than 50% of the Total Outstanding Amount
(exclusive in each case of the Commitment and Loans of any Defaulting Lender).

 

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

 

“Restricted Subsidiary” means each Subsidiary (or a group of Subsidiaries that
would constitute a Restricted Subsidiary if consolidated and which are engaged
in the same or related lines of business) of the Borrower now existing or
hereafter acquired or formed by the Borrower which (x) for the most recent
fiscal year of the Borrower, accounted for more than 5% of the consolidated
revenues of the Borrower and its Subsidiaries, or (y) as at the end of such
fiscal year, was the owner of more than 5% of the consolidated assets of the
Borrower and its Subsidiaries. For purposes of this definition, the proviso to
the definition of Subsidiary shall not be applicable.

 

“Sanctions” means any international economic or financial sanctions or trade
embargoes administered or enforced by the U.S. Department of the Treasury’s
Office of Foreign Assets Control, the U.S. Department of State, the United
Nations Security Council, the European Union, or Her Majesty’s Treasury (UK).

 

“Securities Act” means the Securities Act of 1933, as from time to time amended,
and any successor statutes.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D). Such reserve percentage shall
include those imposed pursuant to Regulation D. Eurodollar Rate Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 



14 

 

 

“Subsidiary” means, with respect to any Person, any corporation, association or
other business entity of which more than 50% of the total voting power of shares
of stock entitled (without regard to the occurrence of any contingency) to vote
in the election of directors, managers or trustees thereof is at the time owned
or controlled, directly or indirectly, by such Person or one or more of the
other Subsidiaries of such Person or a combination thereof; provided, however,
that (i) no Finance Company or any Subsidiary of any Finance Company and (ii) no
Person having consolidated assets less than $1,000,000 shall be treated as a
Subsidiary of the Borrower.

 

“Supported QFC” has the meaning assigned to that term in Section 9.19.

 

“Taxes” has the meaning set forth in ‎Section 2.14(a).

 

“Termination Date” means March 31, 2021, or if any such day is not a Business
Day, the next preceding Business Day.

 

“Termination Event” means (i) a Reportable Event with respect to any Pension
Plan, or (ii) the withdrawal of the Borrower or any of its ERISA Affiliates from
a Pension Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA, or (iii) the filing of a notice of
intent to terminate a Pension Plan (including any such notice with respect to a
Pension Plan amendment referred to in Section 4041(e) of ERISA), or (iv) the
institution of proceedings to terminate a Pension Plan by the PBGC, or (v) any
other event or condition which, to the best knowledge of the Borrower or any of
its ERISA Affiliates, would constitute grounds under Section 4042(a) of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan.

 

“Textron Manufacturing” means the Borrower and any Subsidiary of the Borrower
that is not a Finance Company; provided that, for purposes of this definition,
the exclusion set forth in subsection (ii) in the definition of Subsidiary shall
be disregarded.

 

“Total Commitment” means, as at any date of determination, the aggregate
Commitments of all Lenders then in effect (as such Commitments may be reduced
from time to time pursuant to ‎Section 2.07(a) hereof). The original amount of
the Total Commitment is $500,000,000.

 

“Total Outstanding Amount” means, at any time, the sum of the aggregate
outstanding principal amount of the Loans.

 

“Type” means the designation of a Loan as either a Base Rate Loan or a
Eurodollar Rate Loan.

 

“U.S. Special Resolution Regimes” has the meaning assigned to that term in 9.19.

 

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 



15 

 

 

“Withholding Agent” has the meaning set forth in ‎Section 2.14(a).

 

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 

Section 1.02.     Accounting Terms and Determinations. (a) Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared in accordance with GAAP,
applied on a basis consistent (except for changes concurred in by the Borrower’s
independent public accountants) with the most recent audited consolidated
financial statements of the Borrower and its consolidated subsidiaries delivered
to the Lenders; provided that, if the Borrower notifies the Administrative Agent
that the Borrower wishes to amend any covenant in ‎Article 6 to eliminate the
effect of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend ‎Article 6 for such purpose), then the Borrower’s compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrower
and the Required Lenders; provided further that the implementation of Statement
of Financial Accounting Standards No. 142 shall not be deemed a change in GAAP
for purposes of the preceding proviso. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election under Statement of
Financial Accounting Standards No. 159 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein.

 

(b)       Notwithstanding anything to the contrary in ‎Section 1.02(a) or in the
definition of “Capital Lease”, any change in accounting for leases pursuant to
GAAP resulting from the adoption of Financial Accounting Standards Board
Accounting Standards Update No. 2016-02, Leases (Topic 842) (“FAS 842”), to the
extent such adoption would require treating any lease (or similar arrangement
conveying the right to use) as a capital lease where such lease (or similar
arrangement) would not have been required to be so treated under GAAP as in
effect on December 31, 2015, such lease shall be considered a capital lease, and
all calculations and deliverables under this Agreement or any other Loan
Document shall be made or delivered, as applicable, in accordance therewith.

 



16 

 

 

Section 1.03.     Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its equity interests at such time.

 

Section 1.04.     Interest Rates; LIBOR Notification. The interest rate on
Eurodollar Rate Loans is determined by reference to the Adjusted LIBO Rate,
which is derived from the London interbank offered rate. The London interbank
offered rate is intended to represent the rate at which contributing banks may
obtain short-term borrowings from each other in the London interbank market. In
July 2017, the U.K. Financial Conduct Authority announced that, after the end of
2021, it would no longer persuade or compel contributing banks to make rate
submissions to the ICE Benchmark Administration (together with any successor to
the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA setting the
London interbank offered rate. As a result, it is possible that commencing in
2022, the London interbank offered rate may no longer be available or may no
longer be deemed an appropriate reference rate upon which to determine the
interest rate on Eurodollar Rate Loans. In light of this eventuality, public and
private sector industry initiatives are currently underway to identify new or
alternative reference rates to be used in place of the London interbank offered
rate. In the event that the London interbank offered rate is no longer available
or in certain other circumstances as set forth in Section 2.09(b) of this
Agreement, such Section 2.09(b) provides a mechanism for determining an
alternative rate of interest. The Administrative Agent will notify the Borrower,
pursuant to Section 2.09(b), in advance of any change to the reference rate upon
which the interest rate on Eurodollar Rate Loans is based. However, the
Administrative Agent does not warrant or accept any responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the London interbank offered rate or other rates in
the definition of “Adjusted LIBO Rate” or with respect to any alternative or
successor rate thereto, or replacement rate thereof, including without
limitation, whether the composition or characteristics of any such alternative,
successor or replacement reference rate, as it may or may not be adjusted
pursuant to Section 2.09(b), will be similar to, or produce the same value or
economic equivalence of, the Adjusted LIBO Rate or have the same volume or
liquidity as did the London interbank offered rate prior to its discontinuance
or unavailability.

 

Article 2

Amounts and Terms of Commitments and Loans

 

Section 2.01.     The Loans.

 

(a)       Loans. Subject to the terms and conditions of this Agreement and in
reliance upon the representations and warranties of the Borrower herein set
forth, each Lender hereby severally agrees to make a term loan in Dollars to the
Borrower on the Funding Date in an aggregate principal amount not to exceed such
Lender’s Commitment, which Loans shall be repaid in accordance with the
provisions of this Agreement. Any amount borrowed under this Section 2.01(a) and
subsequently repaid or prepaid may not be reborrowed. Each Lender’s Commitment
shall terminate immediately and without further action on the Funding Date after
giving effect to the funding by such Lender of the Loans to be made by it on
such date.

 



17 

 

 

The Borrower hereby unconditionally promises to pay to the Administrative Agent
for the account of each Lender the then unpaid principal amount of each Loan and
all other amounts owed hereunder with respect to the Loans in full no later than
the Termination Date.

 

(b)      Notice of Borrowing. To request the borrowing of Loans on the Funding
Date, the Borrower shall deliver to the Administrative Agent a Notice of
Borrowing (x) in the case of a Base Rate Loan, by no later than 1:00 p.m. (New
York City time) on the Funding Date and (y) in the case of a Eurodollar Rate
Loan, by no later than 10:30 a.m. (New York City time) three Business Days in
advance of the Funding Date. The Notice of Borrowing shall be signed by an
authorized officer of the Borrower and shall specify (i) the proposed Funding
Date (which shall be a Business Day), (ii) the amount of the proposed Loans,
(iii) whether such Loans are to consist of Base Rate Loans or Eurodollar Rate
Loans or a combination thereof and the amounts thereof, and (iv) in the case of
Eurodollar Rate Loans, the Interest Period therefor

 

Except as provided in Sections ‎2.01(c) and ‎2.09(d), a Notice of Borrowing for
a Eurodollar Rate Loan shall be irrevocable on and after the related Interest
Rate Determination Date, and the Borrower shall be bound to make a borrowing in
accordance therewith.

 

(c)       Disbursement of Funds. Promptly after receipt of a Notice of Borrowing
pursuant to ‎Section 2.01(b) with respect to the Loans, the Administrative Agent
shall notify each Lender of the proposed borrowing. Each Lender shall make its
pro rata Share of the amount of such Loans available to the Administrative Agent
in same day funds not later than (x) in the case of a Base Rate Loan, 3:00 p.m.
(New York City time) on the Funding Date and (y) in the case of a Eurodollar
Rate Loan, 12:00 noon (New York City time) on the Funding Date. Such Loans of a
Lender shall be equal to such Lender’s pro rata Share of the aggregate amount of
all such Loans requested by the Borrower pursuant to the applicable Notice of
Borrowing. Upon satisfaction or waiver of the conditions precedent specified in
‎Section 3.02 the Administrative Agent shall make the proceeds of such Loans
available to the Borrower by causing an amount of funds equal to the proceeds of
all such Loans received by the Administrative Agent to be credited to an account
in New York City designated by the Borrower in same day funds.

 

Unless the Administrative Agent shall have been notified by any Lender prior to
the Funding Date (or, in the case of Base Rate Loans, not later than 3:00 p.m.
(New York City time) on the Funding Date) in respect of any Loan that such
Lender does not intend to make available to the Administrative Agent such pro
rata Share of such Loan on the Funding Date, the Administrative Agent may assume
that such Lender has made such amount available to the Administrative Agent on
the Funding Date and the Administrative Agent in its sole discretion may, but
shall not be obligated to, make available to the Borrower a corresponding amount
on the Funding Date. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender, the Administrative Agent shall be
entitled to recover such corresponding amount on prompt demand from such Lender
together with interest thereon, for each day from the Funding Date until the
date such amount is paid to the Administrative Agent at the customary rate set
by the Administrative Agent for the correction of errors among Lenders for three
Business Days and thereafter at the Base Rate. If such Lender does not pay such
corresponding amount forthwith upon the Administrative Agent’s demand therefor,
the Administrative Agent shall promptly notify the Borrower and the Borrower
shall immediately pay such corresponding amount to the Administrative Agent.
Nothing in this ‎Section 2.01(c) shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment hereunder or to prejudice any rights which
the Borrower may have against any Lender as a result of any default by such
Lender hereunder.

 



18 

 

 

Section 2.02.     Notices of Conversion/Continuation. (a) Subject to the
provisions of ‎Section 2.09 hereof, the Borrower shall have the option (b) to
convert at any time all or any part of the outstanding Base Rate Loans in an
aggregate minimum amount of $10,000,000 and integral multiples of $1,000,000 in
excess of that amount, to Eurodollar Rate Loans and (c) upon the expiration of
any Interest Period applicable to outstanding Eurodollar Rate Loans, to continue
all or any portion of such Eurodollar Rate Loans in an aggregate minimum amount
of $10,000,000 and integral multiples of $1,000,000 in excess of that amount, as
Eurodollar Rate Loans. The succeeding Interest Period(s) of such converted or
continued Eurodollar Rate Loan shall commence on the date of conversion in the
case of clause (a) above and on the last day of the Interest Period of the
Eurodollar Rate Loans to be continued in the case of clause (b) above.

 

The Borrower shall deliver a Notice of Conversion/Continuation to the
Administrative Agent no later than 11:00 a.m. (New York City time) at least
three Business Days in advance of the proposed conversion/continuation date. A
Notice of Conversion/Continuation shall specify (i) the proposed
conversion/continuation date (which shall be a Business Day), (ii) the amount of
the Loan to be converted/continued, (iii) the nature of the proposed
conversion/continuation and (iv) the requested Interest Period.

 

Except as provided in ‎Section 2.09(d) hereof, a Notice of
Conversion/Continuation for conversion to, or continuation of, a Eurodollar Rate
Loan shall be irrevocable on or after the related Interest Rate Determination
Date, and the Borrower shall be bound to convert or continue in accordance
therewith.

 

(d)       Unless the Borrower shall have given the Administrative Agent (x) a
timely Notice of Conversion/Continuation in accordance with the provisions of
‎Section 2.02(a) hereof with respect to Eurodollar Rate Loans outstanding or (y)
written notice of its intent to prepay Eurodollar Rate Loans, furnished not
later than 11:00 a.m. (New York City time) on the third Business Day prior to
the last day of the Interest Period with respect to such Eurodollar Rate Loans,
the Borrower shall be deemed to have requested that such Eurodollar Rate Loans
be continued for an additional Interest Period of one month.

 

Section 2.03.     Registry. (a) The Administrative Agent shall maintain a
register (the “Register”) on which it will record the Commitment of each Lender,
each Loan made by such Lender and each repayment of any Loan made by such
Lender. Any such recordation by the Administrative Agent on the Register shall
constitute prima facie evidence thereof, absent manifest error. Each Lender
shall record on its internal records (including computerized systems) the
foregoing information as to its own Commitment and Loans. Failure to make any
such recordation, or any error in such recordation, shall not affect the
Borrower’s obligations hereunder in respect of the Loans.

 



19 

 

 

(b)       The Borrower hereby agrees that, upon the request of the
Administrative Agent if so instructed by any Lender at any time, such Lender’s
Loans shall be evidenced by a promissory note substantially in the form of
Exhibit A hereto (a “Note”). The Note issued to each Lender pursuant to this
‎Section 2.03(b) shall (i) be payable to such Lender and its registered assigns,
(ii) be payable in the principal amount of the outstanding Loans evidenced
thereby, (iii) provide that all Loans then outstanding shall be repaid on the
date as provided herein, (iv) bear interest as provided in the appropriate
clause of ‎Section 2.05 hereof, (v) be entitled to the benefits of this
Agreement, and (vi) have attached thereto a schedule (a “Loans and Principal
Payments Schedule”) substantially in the form of the Schedule to Exhibit A
hereto. At the time of the making of each Loan or principal payment in respect
thereof, each Lender may, and is hereby authorized to, make a notation on the
Loans and Principal Payments Schedule of the date and the amount of such Loan or
payment, as the case may be. Notwithstanding the foregoing, the failure to make
a notation with respect to the making of any Loan, shall not limit or otherwise
affect the obligation of the Borrower hereunder or under the applicable Note
with respect to such Loan and payments of principal by the Borrower shall not be
affected by the failure to make a notation thereof on the appropriate Loans and
Principal Payments Schedule.

 

Section 2.04.     Pro Rata Borrowings. The Loans comprising each Borrowing under
this Agreement shall be made by the Lenders simultaneously and each Lender’s
Loan shall be equal to such Lender’s pro rata Share of such Borrowing. It is
understood that no Lender shall be responsible for any default by any other
Lender in its obligation to make a Loan hereunder and that each Lender shall be
obligated to make the Loans provided to be made by it hereunder subject to the
terms hereof, regardless of the failure of any other Lender to fulfill its
commitment to make Loans hereunder.

 

Section 2.05.     Interest. (a) Rate of Interest on Loans.

 

The Borrower agrees to pay interest in respect of the unpaid principal amount of
each Loan made to it from and including the date made to but not including the
date repaid.

 

(i)            Each Eurodollar Rate Loan shall bear interest on the unpaid
principal amount thereof for the applicable Interest Period at an interest rate
per annum equal to the sum of the Eurodollar Margin plus the applicable Adjusted
LIBO Rate.

 

(ii)            Each Base Rate Loan shall bear interest on the unpaid principal
amount thereof at an interest rate per annum equal to the sum of the Base Rate
Margin plus the applicable Base Rate.

 

The Administrative Agent shall determine each interest rate applicable to the
Loans hereunder in accordance with this ‎Section 2.05(a) and ‎Section 2.09(a).
The Administrative Agent shall give prompt notice to the Borrower and Lenders of
each rate of interest so determined, and its determination thereof shall be
conclusive in the absence of manifest error.

 

(b)       Interest Periods. In connection with each Eurodollar Rate Loan, the
Borrower shall elect an interest period (each an “Interest Period”) to be
applicable to such Loan, which shall be either a one, two, three or six month
period; provided that:

 

(i)            the Interest Period for each Eurodollar Rate Loan shall commence
on the date of such Loan;

 



20 

 

 

(ii)           if an Interest Period would otherwise expire on a day which is
not a Business Day, such Interest Period shall expire on the next succeeding
Business Day; provided that if any Interest Period would otherwise expire on a
day which is not a Business Day but is a day of the month after which no further
Business Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day;

 

(iii)          any Interest Period which begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of such ending calendar month;

 

(iv)          no Interest Period shall extend beyond the Termination Date; and

 

(v)           there shall be no more than 5 Interest Periods outstanding at any
time.

 

(c)       Interest Payments. Interest shall be payable on each Loan in arrears
on each Interest Payment Date applicable to that Loan, upon any prepayment of
that Loan (to the extent accrued on the amount being prepaid) and when due and
payable (whether at maturity, by acceleration or otherwise).

 

(d)       Computation of Interest. All interest hereunder shall be computed on
the basis of a 360-day year, except that interest computed by reference to the
Base Rate at times when the Base Rate is based on the Prime Rate shall be
computed on the basis of a 365-day year (or 366 days in a leap year) and in each
case shall be payable on the actual number of days elapsed in the period during
which it accrues. In computing interest on any Loan, the date of the making of
the Loan or, in the case of a Eurodollar Rate Loan, the first day of an Interest
Period, as the case may be, shall be included and the date of payment or the
expiration of an Interest Period, as the case may be, shall be excluded;
provided that if a Loan is repaid on the same day on which it is made, one day’s
interest shall be paid on that Loan.

 

(e)       Post-Maturity Interest. Any principal payments on the Loans not paid
when due and, to the extent permitted by applicable law, any interest, fee or
other amount not paid when due, in each case whether at stated maturity, by
notice of prepayment, by acceleration or otherwise, shall thereafter bear
interest payable upon demand at a rate per annum equal to the sum of 2% plus the
higher of (i) the rate of interest applicable to such Loans or (ii) the rate of
interest otherwise payable under this Agreement for Base Rate Loans.

 

Section 2.06.     Commissions and Fees. (a) Unused Commitment Fee.

 

(i)            The Borrower shall pay to the Administrative Agent for the
account of the Lenders an unused commitment fee in Dollars at a rate equal to
0.50% per annum accrued from and including the Effective Date to but not
including the Funding Date on the daily average aggregate amount of the
Commitments.

 

(ii)            Such unused commitment fees shall be computed on the basis of a
year of 360 days and paid for the actual number of days elapsed. Such unused
commitment fees shall be paid on the Funding Date. From the effective date of
any termination or reduction of Commitments, such unused commitment fees shall
cease to accrue or be correspondingly reduced. If the Commitments are terminated
in their entirety or reduced, unused commitment fees accrued on the total
Commitments, or accrued on the aggregate amount of the reduction of the
Commitments (in the case of such a reduction), shall be payable on the effective
date of such termination or reduction.

 



21 

 

 

 

(b)            Administrative Fees. The Borrower agrees to pay to the
Administrative Agent an annual fee (the “Administrative Fee”) in Dollars in an
amount equal to the amount previously agreed to in writing by the Borrower and
the Administrative Agent. Such Administrative Fee shall be payable quarterly in
advance commencing on the date of this Agreement and on each successive
quarterly anniversary of such date, so long as any Loan or Commitment is
outstanding on such date.

 

(c)            Time of Payment. The Borrower shall make payment of each Lender’s
facility and letter of credit fees and of the Administrative Agent’s
Administrative Fee hereunder, not later than 12:00 noon (New York City time) on
the date when due in Dollars and in immediately available funds, to the
Administrative Agent. Upon receipt of any amount representing unused commitment
fees paid pursuant to this ‎Section 2.06, the Administrative Agent shall pay
such amount to the Lenders based upon their respective pro rata Shares.

 

Section 2.07.     Reductions in Commitments; Repayments and Payments.

 

(a)            Reductions of Total Commitment.

 

(i)            After the Effective Date and prior to the Funding Date, the
Borrower shall have the right, upon at least three Business Days’ prior
irrevocable written notice to the Administrative Agent, who will promptly notify
the Lenders thereof, without premium or penalty, to permanently reduce or
terminate the Total Commitment, in whole at any time or in part from time to
time, in minimum aggregate amounts of $10,000,000 (unless the Total Commitment
at such time is less than $10,000,000, in which case, in an amount equal to the
Total Commitment at such time) and, if such reduction is greater than
$10,000,000, in integral multiples of $5,000,000 in excess of such amount,
provided that (x) any such reduction of the Total Commitment shall apply to the
Commitment of each Lender in accordance with its pro rata Share of the aggregate
of such reduction, (y) any such reduction in the Total Commitment shall be
permanent and (z) after giving effect to any such reduction, the Total
Commitment shall equal or exceed the Total Outstanding Amount.

 

(ii)            In the event that the Borrower or any member of the Finance
Group actually receives any Net Cash Proceeds arising from any Debt Issuance, in
each case during the period commencing on the Effective Date and ending on the
Funding Date, then the Commitments then outstanding shall be automatically
reduced in an amount equal to 100% of such Net Cash Proceeds on the date of
receipt by the Borrower or, as applicable, any member of the Finance Group of
such Net Cash Proceeds. The Borrower shall promptly notify the Administrative
Agent of the receipt by the Borrower, or, as applicable, any member of the
Finance Group, of such Net Cash Proceeds from any Debt Issuance, and such notice
shall be accompanied by a reasonably detailed calculation of the Net Cash
Proceeds received. All reductions of the Commitments pursuant to this Section
2.07(a)(ii) shall be made ratably to the Lenders’ individual Commitment and
shall be permanent.

 



22

 

 

(b)            Voluntary Prepayments.

 

Subject, in the case of any Eurodollar Rate Loan, to ‎Section 2.09(e), the
Borrower shall have the right to prepay any Loan in whole at any time or in part
from time to time without premium or penalty in an aggregate minimum amount of
$10,000,000 and integral multiples of $1,000,000 in excess of that amount or, if
less, the outstanding principal amount of such Loan. The Borrower shall give
notice (by telex or telecopier) (which shall be irrevocable) to the
Administrative Agent and each Lender of each proposed prepayment hereunder,
(x) with respect to Base Rate Loans, not later than 10:30 a.m. (New York City
time) on the Business Day preceding the day of the proposed repayment and
(y) with respect to Eurodollar Rate Loans, at least three Business Days prior to
the day of the proposed prepayment, and in each case shall specify the proposed
prepayment date (which shall be a Business Day), the aggregate principal amount
of the proposed prepayment and which Loans are to be prepaid.

 

(c)            Mandatory Prepayments.

 

In the event that the Borrower or any member of the Finance Group actually
receives any Net Cash Proceeds arising from any Debt Issuance, in each case
after the Funding Date, then the Borrower shall prepay the Loans in an amount
equal to 100% of such Net Cash Proceeds, net of accrued interest and fees on the
amount prepaid, not later than three Business Days following the receipt by the
Borrower or any such member of the Finance Group of such Net Cash Proceeds. The
Borrower shall promptly (and not later than the date of receipt thereof) notify
the Administrative Agent of the receipt by the Borrower or, as applicable, any
member of the Finance Group, of such Net Cash Proceeds from any Debt Issuance,
and such notice shall be accompanied by a reasonably detailed calculation of the
Net Cash Proceeds. Each prepayment of Loans shall be applied ratably and shall
be accompanied by accrued interest and fees on the amount prepaid to the date
fixed for prepayment, plus, in the case of any Eurodollar Rate Loans, any
amounts due to the Lenders under Section 2.09(e).

 

(d)            Interest on Principal Amounts Prepaid. All prepayments under this
‎Section 2.07 shall be made together with accrued and unpaid interest to the
date of such prepayment on the principal amount prepaid and any other amounts
payable pursuant to ‎Section 2.09(e) of this Agreement.

 

(e)            Method and Place of Payment. All payments to be made by the
Borrower on account of principal and interest on each Loan shall be made without
setoff or counterclaim to the Administrative Agent, for the ratable account of
each Lender, not later than 12:00 noon (New York City time) on the date when due
and shall be made in Dollars and in same day funds. Whenever any payment with
respect to any Loan shall be due on a day which is not a Business Day, the due
date thereof shall be extended to the next succeeding Business Day and, with
respect to payments of principal, interest shall be payable at the applicable
rate during such extension; provided, however, that with respect to Eurodollar
Rate Loans, if the next succeeding Business Day falls in another calendar month,
such payments shall be made on the next preceding Business Day. The
Administrative Agent shall remit to each Lender its pro rata Share of all such
payments received in collected funds by the Administrative Agent for the account
of such Lender in respect of which such payment is made.

 



23

 

 

(f)             Order of Payment. Upon the occurrence and during the continuance
of an Event of Default, all payments made by the Borrower to the Administrative
Agent (other than any fee or indemnification payments not specifically
designated under the terms of this Agreement as being for the benefit of the
Lenders) shall be applied by the Administrative Agent, on behalf of each Lender
based on its pro rata Share, (i) first, to the payment of expenses referred to
in ‎Section 9.02 hereof, (ii) second, to the fees referred to in Section 2.06
hereof, (iii) third, to the payment of accrued and unpaid interest on such
Lender’s Base Rate Loans until all such accrued interest has been paid, (iv)
fourth, to the payment of accrued and unpaid interest on such Lender’s
Eurodollar Rate Loans until all such accrued interest has been paid, (v) fifth,
to the payment of the unpaid principal amount of such Lender’s Base Rate Loans,
and (vi) sixth, to the payment of the unpaid principal amount of such Lender’s
Eurodollar Rate Loans.

 

Section 2.08.     Use of Proceeds. The proceeds of the Loans made by the Lenders
may be used for acquisitions and for general corporate purposes of the Borrower.

 

Section 2.09.     Special Provisions Governing Eurodollar Rate Loans.
Notwithstanding any other provisions of this Agreement, the following provisions
shall govern with respect to Eurodollar Rate Loans as to the matters covered:

 

(a)            Determination of Interest Rate. As soon as practicable on an
Interest Rate Determination Date, the Administrative Agent shall determine
(which determination shall, absent manifest error, be final, conclusive and
binding upon all parties) the interest rate which shall apply to the Eurodollar
Rate Loans for which an interest rate is then being determined for the
applicable Interest Period and shall promptly give notice thereof (in writing)
to the Borrower and to each Lender.

 

(b)            Substituted Rate of Borrowing. (i) In the event that on any
Interest Rate Determination Date any Lender (including the Administrative Agent)
shall have determined (which determination shall be final and conclusive and
binding upon all parties but, with respect to the following clauses (x) and
(y)(B), shall be made only after consultation with the Borrower and the
Administrative Agent) that:

 

(x)       by reason of any changes arising after the date of this Agreement
affecting the Eurodollar market or affecting the position of that Lender in such
market, adequate and fair means do not exist for ascertaining the applicable
interest rate by reference to the Adjusted LIBO Rate with respect to the
Eurodollar Rate Loans as to which an interest rate determination is then being
made; or

 

(y)       by reason of (A) any change (including any changes proposed or
published prior to the date hereof) after the date hereof in any applicable law
or any governmental rule, regulation or order (or any interpretation or
administration thereof and including the introduction of any new law or
governmental rule, regulation or order (including any thereof proposed or
published, prior to the date hereof)) or (B) other circumstances affecting that
Lender or the Eurodollar market or the position of that Lender in such market
(such as, for example, but not limited to, official reserve requirements
required by Regulation D), the Adjusted LIBO Rate shall not represent the
effective pricing to that Lender for deposits in the applicable currency of
comparable amounts for the relevant period;

 

then, and in any such event, that Lender shall be an Affected Lender and it
shall promptly (and in any event as soon as possible after being notified of a
Borrowing) give notice to the Borrower and the Administrative Agent (which
notice the Administrative Agent shall promptly transmit to each other Lender) of
such determination. Thereafter, the Borrower shall pay to the Affected Lender
with respect to such Eurodollar Rate Loans, upon written demand therefor, but
only if such demand is made within 30 days of the end of the Interest Period for
such Interest Rate Determination Date, such additional amounts (in the form of
an increased rate of, or a different method of calculating, interest or
otherwise as the Affected Lender in its sole discretion shall reasonably
determine) as shall be required to cause the Affected Lender to receive interest
with respect to such Affected Lender’s Eurodollar Rate Loans for the Interest
Period following that Interest Rate Determination Date (such Interest Period
being an “Affected Interest Period”) at a rate per annum equal to the Eurodollar
Margin in excess of the effective pricing to the Affected Lender for deposits in
Dollars to make or maintain Eurodollar Rate Loans. A certificate as to
additional amounts owed the Affected Lender, showing in reasonable detail the
basis for the calculation thereof, submitted in good faith to the Borrower and
the Administrative Agent by the Affected Lender shall, absent manifest error, be
final, conclusive and binding for all purposes.

 



24

 

 

(ii)            If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (x) the
circumstances set forth in clause (b)(i)(x) above have arisen and such
circumstances are unlikely to be temporary or (y) the circumstances set forth in
clause (b)(i)(x) have not arisen but either (A) the supervisor for the
administrator of the Eurodollar Screen Rate has made a public statement that the
administrator of the Eurodollar Screen Rate is insolvent (and there is no
successor administrator that will continue publication of the Eurodollar Screen
Rate), (B) the administrator of the Eurodollar Screen Rate has made a public
statement identifying a specific date after which the Eurodollar Screen Rate
will permanently or indefinitely cease to be published by it (and there is no
successor administrator that will continue publication of the Eurodollar Screen
Rate), (C) the supervisor for the administrator of the Eurodollar Screen Rate
has made a public statement identifying a specific date after which the
Eurodollar Screen Rate will permanently or indefinitely cease to be published or
(D) the supervisor for the administrator of the Eurodollar Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the Eurodollar
Screen Rate may no longer be used for determining interest rates for loans, then
the Administrative Agent and the Borrower shall endeavor to establish an
alternate rate of interest to the Eurodollar Rate that gives due consideration
to the then prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time, and shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable (but for the
avoidance of doubt, such related changes shall not include a reduction of the
Eurodollar Margin); provided that, if such alternate rate of interest as so
determined would be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement. Notwithstanding anything to the contrary in Section
9.05, such amendment shall become effective without any further action or
consent of any other party to this Agreement so long as the Administrative Agent
shall not have received, within five Business Days of the date a copy of such
amendment is provided to the Lenders, a written notice from the Required Lenders
stating that such Required Lenders object to such amendment. Until an alternate
rate of interest shall be determined in accordance with this clause (ii) (but,
in the case of the circumstances described in clause (y)(A), clause (y)(B) or
clause (y)(C) of the first sentence of this ‎Section 2.09(b)(ii), only to the
extent the Eurodollar Screen Rate for such Interest Period is not available or
published at such time on a current basis), (1) any Notice of
Conversion/Continuation that requests the conversion of any Base Rate Loan to,
or continuation of any Eurodollar Rate Loan as, a Eurodollar Rate Loan shall be
ineffective and (2) if any Notice of Borrowing requests a Eurodollar Rate Loan,
such Borrowing shall be made as a Base Rate Loan.

 

(c)            Required Termination and Prepayment. In the event that on any
date any Lender shall have reasonably determined (which determination shall be
final and conclusive and binding upon all parties) that the making or
continuation of its Eurodollar Rate Loans (i) has become unlawful by, or would
be inconsistent with, compliance by that Lender in good faith with any law,
governmental rule, regulation or order (whether or not having the force of law
and whether or not failure to comply therewith would be unlawful), or (ii) has
become impracticable as a result of a contingency occurring after the date of
this Agreement which materially and adversely affects the Eurodollar market,
then, and in any such event, that Lender shall be an Affected Lender and it
shall promptly give notice to the Borrower and the Administrative Agent (which
notice the Administrative Agent shall promptly transmit to each Lender) of that
determination. Subject to the prior withdrawal of a Notice of Borrowing or
prepayment of the Eurodollar Rate Loans of the Affected Lender as contemplated
by the following ‎Section 2.09(d) hereof, the obligation of the Affected Lender
to make Eurodollar Rate Loans during any such period shall be terminated at the
earlier of the termination of the Interest Period then in effect or when
required by law and the Borrower shall no later than the termination of the
Interest Period in effect at the time any such determination pursuant to this
‎Section 2.09(c) is made or earlier, when required by law, repay Eurodollar Rate
Loans of the Affected Lender together with all interest accrued thereon.

 

(d)            Options of the Borrower. In lieu of paying an Affected Lender
such additional moneys as are required by ‎Section 2.09(b)(i), ‎2.09(h) or ‎2.10
hereof or the prepayment of an Affected Lender required by ‎Section 2.09(c),
hereof but in no event in derogation of ‎Section 2.09(e) hereof, the Borrower
may exercise any one of the following options:

 

(i)            If the determination by an Affected Lender relates only to
Eurodollar Rate Loans then being requested by the Borrower pursuant to a Notice
of Borrowing or a Notice of Conversion/Continuation, the Borrower may by giving
written notice to the Administrative Agent (who shall promptly give similar
notice to each Lender) no later than the date immediately prior to the date on
which such Eurodollar Rate Loans are to be made, continued or converted withdraw
as to the Affected Lender that Notice of Borrowing or Notice of
Conversion/Continuation, as the case may be; or

 



25

 

 

(ii)            Upon written notice to the Administrative Agent and each Lender,
the Borrower may terminate the obligations of the Lenders to make Loans as, and
to convert Loans into, Eurodollar Rate Loans and in such event, the Borrower
shall, prior to the time any payment pursuant to ‎Section 2.09(c) hereof is
required to be made or, if the provisions of ‎Section 2.09(d) hereof are
applicable, at the end of the then current Interest Period, convert all of such
Eurodollar Rate Loans into Base Rate Loans; or

 

(iii)            The Borrower may give written notice to the Affected Lender and
the Administrative Agent (who shall promptly give similar notice to each Lender)
and require the Affected Lender to make the Eurodollar Rate Loan then being
requested as a Base Rate Loan or to continue to maintain its outstanding Base
Rate Loan then the subject of a Notice of Conversion/Continuation as a Base Rate
Loan or to convert its Eurodollar Rate Loan then outstanding that is so affected
into a Base Rate Loan at the end of the then current Interest Period (or at such
earlier time as prepayment is otherwise required to be made pursuant to ‎Section
2.09(c) hereof), that notice to pertain only to the Loans of the Affected Lender
and to have no effect on the obligations of the other Lenders to make or
maintain Eurodollar Rate Loans or to convert Base Rate Loans into Eurodollar
Rate Loans; or

 

(iv)            At its sole expense and effort, upon notice to such Affected
Lender and the Administrative Agent, require such Affected Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.15), all its interests, rights (other than its existing
rights to payments pursuant to Sections 2.09(h) or 2.14) and obligations under
this Agreement and the other Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if such Lender accepts
such assignment).

 

(e)            Compensation. The Borrower shall compensate each Lender, upon
written request by that Lender (which request shall set forth in reasonable
detail the basis for requesting such amounts), for all reasonable losses,
expenses and liabilities (including, without limitation, any interest paid by
that Lender to lenders of funds borrowed by it to make or carry its Eurodollar
Rate Loans and any loss (other than loss of margins) sustained by that Lender in
connection with the re-employment of such funds), which that Lender may sustain
with respect to its Eurodollar Rate Loans if for any reason (other than a
default or error by that Lender) (i) a borrowing of any Eurodollar Rate Loan
does not occur on a date specified therefor in a Notice of Borrowing or Notice
of Conversion/Continuation, (ii) any repayment or conversion of any of such
Lender’s Eurodollar Rate Loans occurs on a date which is not the last day of the
Interest Period applicable to that Eurodollar Rate Loan, (iii) any repayment of
any such Lender’s Eurodollar Rate Loans is not made on any date specified in a
notice of repayment given by the Borrower, or (iv) as a consequence of any other
failure by the Borrower to repay such Lender’s Eurodollar Rate Loans when
required by the terms of this Agreement.

 



26

 

 

(f)             Affected Lender’s Obligation to Mitigate. Each Lender agrees
that, as promptly as practicable after it becomes aware of the occurrence of an
event or the existence of a condition that would cause it to be an Affected
Lender under ‎Section 2.09(b)(i) or ‎2.09(c) hereof, it will, to the extent not
inconsistent with such Lender’s internal policies, use reasonable efforts to
make, fund or maintain the affected Loans of such Lender through another
Applicable Lending Office if as a result thereof the additional moneys which
would otherwise be required to be paid in respect of such Loans pursuant to
‎Section 2.09(b)(i) hereof would be materially reduced or the illegality or
other adverse circumstances which would otherwise require prepayment of such
Loans pursuant to ‎Section 2.09(c) hereof would cease to exist and if, as
determined by such Lender, in its sole discretion, the making, funding or
maintaining of such Loans through such other Applicable Lending Office would not
otherwise materially adversely affect such Loans or such Lender. The Borrower
hereby agrees to pay all reasonable expenses incurred by any Lender in utilizing
another Applicable Lending Office pursuant to this ‎Section 2.09(f).

 

(g)            Booking of Loans. Each Loan shall be booked by the Lender making
such Loan at, to, or for the account of, its Applicable Lending Office for such
Loan.

 

(h)            Increased Costs. Except as provided in ‎Section 2.09(b) or with
respect to Taxes or Domestic Taxes imposed on or with respect to any payment
made by the Borrower under this Agreement or any Note, which shall be governed
by ‎Section 2.14, if, by reason of (x) after the date hereof, the introduction
of or any change (including, without limitation, any change by way of imposition
or increase of reserve requirements) in or in the interpretation of any law or
regulation (whether or not proposed or published prior to the date hereof), or
(y) the compliance with any guideline or request from any central bank or other
Governmental Authority or quasi-governmental authority exercising control over
banks or financial institutions generally (whether or not having the force of
law):

 

(i)            any Lender (or its Applicable Lending Office) shall be subject to
any tax, duty or other charge with respect to its Eurodollar Rate Loans or its
obligation to make Eurodollar Rate Loans or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

(ii)            any reserve (including, without limitation, any imposed by the
Board), special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender’s Applicable Lending Office shall be imposed or deemed
applicable or any other condition affecting its Eurodollar Rate Loans or its
obligation to make Eurodollar Rate Loans shall be imposed on any Lender or its
Applicable Lending Office or the interbank Eurodollar market;

 

and as a result thereof there shall be any increase in the cost to that Lender
of agreeing to make or making, funding or maintaining, continuing or converting
to Eurodollar Rate Loans (except to the extent such Lender is entitled to
compensation therefor during the relevant Interest Period pursuant to ‎Section
2.07(f)), or there shall be a reduction in the amount received or receivable by
that Lender or its Applicable Lending Office, then the Borrower shall from time
to time, upon written notice from and demand by that Lender (which shall be
promptly furnished upon the Lenders being made subject thereto) (with a copy of
such notice and demand to the Administrative Agent), pay to the Administrative
Agent for the account of that Lender, within five Business Days after the date
specified in such notice and demand, additional amounts sufficient to indemnify
that Lender against such increased cost. A certificate as to the basis for and
calculation of the amount of such increased cost, submitted to the Borrower and
the Administrative Agent by that Lender, shall, absent manifest error, be final,
conclusive and binding for all purposes.

 



27

 

 

(i)             Certain Requirements. Notwithstanding anything herein to the
contrary, for purposes of this Agreement, (x) the Dodd Frank Wall Street Reform
and Consumer Protection Act, and all requests, rules, guidelines and directives
promulgated thereunder and (y) all requests, rules, guidelines or directives
concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or United States regulatory authorities, in each case
pursuant to Basel III, shall be deemed to have been adopted after the date
hereof, regardless of the date enacted or adopted.

 

(j)             Assumption Concerning Funding of Eurodollar Rate Loans.
Calculation of all amounts payable to a Lender under this ‎Section 2.09 in
respect of a Eurodollar Rate Loan shall be made as though that Lender had
actually funded its Eurodollar Rate Loan through the purchase of a Eurodollar
deposit, bearing interest at the Adjusted LIBO Rate applicable to such
Eurodollar Rate Loan in an amount equal to the amount of the Eurodollar Rate
Loan and having a maturity comparable to the relevant Interest Period and
through the transfer of such Eurodollar deposit, from an offshore office of that
Lender to a domestic office of that Lender in the United States of America;
provided, however, that each Lender may fund each of its Eurodollar Rate Loans
in any manner it sees fit and the foregoing assumption shall be utilized only
for the calculations of amounts payable under this ‎Section 2.09.

 

(k)            Eurodollar Rate Loans After Default. After the occurrence of and
during the continuance of a Potential Event of Default or an Event of Default,
the Administrative Agent may, upon the request of the Required Lenders, prohibit
Loans from being requested as, converted into or continued as Eurodollar Rate
Loans.

 

Section 2.10.     Capital Requirements. If while any portion of the Total
Commitment is in effect or any Loans are outstanding, any Lender determines that
the adoption of any law, treaty, rule, regulation, guideline or order regarding
capital or liquidity adequacy or capital or liquidity maintenance or any change
therein, or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by such Lender, with any
request or directive regarding capital or liquidity adequacy or capital or
liquidity maintenance (whether or not having the force of law and whether or not
the failure to comply therewith would be unlawful) of any such Governmental
Authority, central bank or comparable agency, has or would have the effect of
increasing the amount of capital or liquidity required to be maintained by such
Lender or by any corporation controlling such Lender (including, without
limitation, with respect to any Lender’s Commitment), then the Borrower shall
from time to time, within 15 days of written notice and demand from such Lender
(with a copy to the Administrative Agent), pay to the Administrative Agent, for
the account of such Lender, additional amounts sufficient to compensate such
Lender for the cost of such additional required capital or liquidity, to the
extent such Lender determines such increase to be attributable to the existence
or maintenance of such Loans, or obligations for the account of the Borrower. A
certificate showing in reasonable detail the computations made in arriving at
such cost, submitted to the Borrower and the Administrative Agent by such Lender
shall, absent manifest error, be final, conclusive and binding for all purposes.

 

Section 2.11.     [Reserved].

 

Section 2.12.    [Reserved].

 

Section 2.13.     Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)            Fees shall cease to accrue on the unused portion of the
Commitment of such Defaulting Lender pursuant to Section 2.06(a).

 



28

 

 

(b)            If any Lender shall fail to make any payment required to be made
by it pursuant to ‎Section 2.01 or ‎8.04, then the Administrative Agent may, in
its discretion and notwithstanding any contrary provision hereof, (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender under this Agreement for the benefit of the Administrative Agent to
satisfy such Lender’s obligations to it under such Section until all such
unsatisfied obligations are fully paid, and/or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under any such Section, in the case of each
of clauses ‎(i) and ‎(ii) above, in any order as determined by the
Administrative Agent in its discretion.

 

(c)            In the event that the Administrative Agent and the Borrower
reasonably determine that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then on such date
such Lender shall purchase at par such of the Loans of the other Lenders as the
Administrative Agent shall determine is necessary in order for such Lender to
hold such Loans in accordance with its Applicable Percentage, and upon such
purchase such Lender shall cease to be a Defaulting Lender; provided that there
shall be no retroactive effect on fees which were not paid pursuant to ‎Section
2.13(a).

 

Section 2.14.     Taxes.

 

(a)            Any and all payments by the Borrower to or for the account of any
Lender or the Administrative Agent hereunder or under any Note shall be made
free and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding, (i) in the case of each Lender and
the Administrative Agent, taxes imposed on or measured by its income, and
franchise taxes imposed on it, by the jurisdiction under the laws of which such
Lender or the Administrative Agent (as the case may be) is organized or any
political subdivision thereof, (ii) in the case of each Lender, taxes imposed on
or measured by its income, and franchise or similar taxes imposed on it, by the
jurisdiction of such Lender’s Applicable Lending Office or any political
subdivision thereof, and (iii) taxes resulting from FATCA (all such non-excluded
taxes, duties, levies, imposts, deductions, charges, withholdings and
liabilities being hereinafter referred to as its “Taxes”, and all such excluded
taxes being hereinafter referred to as its “Domestic Taxes”). If the Borrower or
the Administrative Agent (the “Withholding Agent”) shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder or under any
Note to any Lender or the Administrative Agent, (i) the sum payable by the
Borrower shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this ‎Section 2.14) such Lender or the Administrative Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Withholding Agent shall make such deductions,
(iii) such Withholding Agent shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable law and (iv)
if the Withholding Agent is the Borrower, the Borrower shall furnish to the
Administrative Agent, at its address referred to in Section 9.07, the original
or a certified copy of a receipt evidencing payment thereof.

 

(b)            In addition, the Borrower agrees to pay any present or future
stamp or documentary taxes and any other excise or property taxes, or charges or
similar levies which arise from any payment made hereunder or under any Note or
from the execution or delivery of, or otherwise with respect to, this Agreement
or any Note (hereinafter referred to as “Other Taxes”).

 

(c)            The Borrower agrees to indemnify each Lender and the
Administrative Agent for the full amount of Taxes or Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed or asserted by any
jurisdiction on amounts payable under this ‎Section 2.14) paid or payable by
such Lender or the Administrative Agent (as the case may be) and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto; provided, the Borrower shall not be obligated to indemnify any party
hereunder pursuant to this Section for penalties, interest or similar
liabilities arising therefrom or with respect thereto to the extent such
penalties, interest or similar liabilities are attributable to the gross
negligence or willful misconduct by such party. In addition, the Borrower agrees
to indemnify the Administrative Agent and each Lender for all Domestic Taxes and
any liability (including penalties, interest and expenses) arising therefrom or
with respect thereto, in each case to the extent that such Domestic Taxes result
from any payment or indemnification pursuant to this Section for (i) Taxes or
Other Taxes imposed by any jurisdiction other than the United States or (ii)
Domestic Taxes of the Administrative Agent or such Lender, as the case may be.
This indemnification shall be made within 15 days from the date such Lender or
the Administrative Agent (as the case may be) makes demand therefor.

 



29

 

 

(d)            Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made hereunder or under any Note shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if requested by
the Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections ‎2.14(e), ‎(f), ‎(g) and ‎(h) below) shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense (and the
Borrower has not elected to reimburse such cost or expense) or would materially
prejudice the legal or commercial position of such Lender.

 

(e)            Without limiting the foregoing, at the times indicated herein,
each Lender organized under the laws of a jurisdiction outside the United States
shall provide the Borrower and the Administrative Agent with Internal Revenue
Service form W-8BEN-E, W-8BEN, W-8IMY (accompanied by a form W-8ECI, W-8BEN-E,
W-8BEN, W-9 and other certification documents from each beneficial owner, as
applicable) or W-8ECI (in each case accompanied by any statements which may be
required under applicable Treasury regulations), as appropriate, or any
successor form prescribed by the Internal Revenue Service, certifying that such
Lender is entitled to receive payments under this Agreement (i) without
deduction or withholding of any United States federal income taxes or
(ii) subject to a reduced rate of United States federal withholding tax, unless,
in each case of clause ‎(i) and ‎(ii) of this ‎Section 2.14(e), an event
(including, without limitation, any change in treaty, law or regulation) has
occurred prior to the date on which any such delivery would otherwise be
required which renders such forms inapplicable or which would prevent the Lender
from duly completing and delivering any such form with respect to it and the
Lender advises the Borrower and the Administrative Agent that it is not capable
of receiving payments without any deduction or withholding of such taxes. Such
forms shall be provided (x) on or prior to the date of the Lender’s execution
and delivery of this Agreement in the case of each Lender listed on the
signature pages hereof, and on or prior to the date on which it becomes a Lender
in the case of each other Lender, and (y) on or before the date that such form
expires or becomes obsolete or after the occurrence of any event requiring a
change in the most recent form so delivered by the Lender. If the form provided
by a Lender at the time such Lender first becomes a party to this Agreement
indicates a United States interest withholding tax rate in excess of zero,
United States withholding tax at such rate shall be considered excluded from
“Taxes” as defined in ‎Section 2.14(a) and shall not be subject to
indemnification pursuant to ‎Section 2.14(c), unless the assignor of such Lender
was entitled, at the time of such assignment, to receive additional amounts from
the Borrower with respect to such withholding taxes pursuant to ‎Section
2.14(a). In addition, to the extent that for reasons other than a change of
treaty, law or regulation any Lender becomes subject to an increased rate of
United States interest withholding tax while it is a party to this Agreement,
United States withholding tax at such increased rate shall be considered
excluded from “Taxes” as defined in ‎Section 2.14(a).

 

(f)             Any Lender that is a “United States person” within the meaning
of Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of the Borrower or the Administrative Agent), executed originals of Internal
Revenue Service form W-9 certifying, to the extent such Lender is legally
entitled to do so, that such Lender is exempt from U.S. federal backup
withholding tax.

 

(g)            If a payment made to a Lender hereunder or under any Note would
be subject to U.S. federal withholding Tax imposed by FATCA if such Lender were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower or the Administrative
Agent to comply with its obligations under FATCA, to determine that such Lender
has or has not complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for the
purposes of this ‎Section 2.14(g), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement, whether or not included in the
definition of FATCA.

 



30

 

 

(h)            Each Lender agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Borrower and
the Administrative Agent in writing of its legal inability to do so.

 

(i)             For any period with respect to which a Lender organized under
the laws of a jurisdiction outside the United States has failed to provide the
Borrower with the appropriate form in accordance with ‎Section 2.14(e) (unless
such failure is excused by the terms of ‎Section 2.14(e)), such Lender shall not
be entitled to indemnification under ‎Section 2.14(a) or 2.14(c) with respect to
Taxes imposed by the United States; provided, however, that should a Lender,
which is otherwise exempt from or subject to a reduced rate of withholding tax,
become subject to Taxes because of its failure to deliver a form required
hereunder, the Borrower shall take such steps as such Lender shall reasonably
request to assist such Lender to recover such Taxes.

 

(j)             Each Lender shall severally indemnify the Administrative Agent
for any Taxes and Domestic Taxes (but only to the extent that the Borrower has
not already indemnified the Administrative Agent for such Taxes and Domestic
Taxes and without limiting the obligation, if any, of the Borrower to do so), in
each case attributable to such Lender that are paid or payable by the
Administrative Agent in connection with this Agreement or any Note, and any
reasonable expenses arising therefrom or with respect thereto. This
indemnification shall be made within 15 days from the date the Administrative
Agent makes demand therefor.

 

(k)            Each party’s obligations under this ‎Section 2.14 shall survive
any assignment of rights by, or the replacement of, a Lender, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
obligations under this Agreement or any Note.

 

(l)             If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay over
such refund to Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section with respect to the
Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses with respect to such refund of the Administrative Agent or such Lender
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the Borrower, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent or such
Lender in the event the Administrative Agent or such Lender is required to repay
such refund to such Governmental Authority. This Section shall not be construed
to require the Administrative Agent or any Lender to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.

 

Section 2.15.     Optional Increase in Commitments. Following the Effective Date
and on or prior to the date that is 10 Business Days after the Effective Date,
the Borrower may, if it so elects, increase the aggregate amount of the
Commitments (any such increase, “Incremental Commitments”), either by
designating a financial institution not theretofore a Lender (an “Additional
Lender”) to become a Lender (such designation to be effective only with the
prior written consent of the Administrative Agent, which consents will not be
unreasonably withheld or delayed), or by agreeing with an existing Lender (an
“Increasing Lender”) that such Lender’s Commitment shall be increased. Upon
execution and delivery by the Borrower and such Increasing Lender or Additional
Lender of an instrument in form reasonably satisfactory to the Administrative
Agent, together with such evidence of appropriate corporate authorization on the
part of the Borrower with respect to the increased Commitments and such opinions
of internal counsel for the Borrower with respect to the increased Commitments
as the Administrative Agent may request, such existing Lender shall have a
Commitment as therein set forth or such other financial institution shall become
a Lender with a Commitment as therein set forth and all the rights and
obligations of a Lender with such a Commitment hereunder; provided, that:

 

(i)            the Borrower shall provide a written notice of such increase
prior to the Increase Effective Date (as defined below) to the Administrative
Agent, who shall promptly notify the Lenders thereafter;

 



31

 

 

(ii)            the conditions set forth in Section 3.01(e) shall be satisfied
both on and as of the date of such notice and on and as of the effective date of
any increase in Commitments pursuant to this Section 2.15 (the “Increase
Effective Date”);

 

(iii)            any such increase shall be in an amount of at least $20,000,000
and, if such increase is greater than $20,000,000, in integral multiples of
$1,000,000 in excess of such amount; and

 

(iv)            immediately after such increase is made, the aggregate amount of
the Commitments shall not exceed $550,000,000.

 

The terms and provisions of the Incremental Commitments shall be identical to
the existing Commitments. The terms and provisions of the Loans made pursuant to
the Incremental Commitments shall be identical to the Loans. For the avoidance
of doubt, Loans made in respect of Incremental Commitments made in reliance on
this Section 2.15 are intended to be fully fungible with the Loans made pursuant
to the Commitments in effect on the Effective Date. Prior to any funding of
Loans pursuant to Incremental Commitments, the Administrative Agent shall have
received a Notice of Borrowing pursuant to ‎Section 2.01(b) with respect to such
borrowing; provided that in no event shall the funding of any Loans in respect
of Incremental Commitments occur prior to April 3, 2020.

 

The Incremental Commitments shall be effected by a joinder agreement (the
“Increase Joinder”) executed by the Borrower, the Administrative Agent and the
applicable Additional Lender or Increasing Lender, as applicable, making such
Incremental Commitment, in form and substance reasonably satisfactory to each of
them. The Increase Joinder may, without the consent of any other Lenders, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
the provisions of this ‎Section 2.15. In addition, unless otherwise specifically
provided herein, all references in Loan Documents to Loans shall be deemed,
unless the context otherwise requires, to include references to Loans made
pursuant to Incremental Commitments made pursuant to this Agreement. For the
avoidance of doubt, no existing Lender shall have any obligation to participate
in such increase except in its absolute and sole discretion.

 



32

 

 

Article 3
Conditions to Effectiveness and Funding the Loans on the Funding Date

 

Section 3.01.     Conditions to Effectiveness. The effectiveness of this
Agreement is subject to satisfaction of each of the following conditions:

 

(a)            On or before the Effective Date, the Borrower shall have
delivered to the Lenders (or to the Administrative Agent with sufficient copies,
originally executed where appropriate, for each Lender) each, unless otherwise
noted, dated the Effective Date:

 

(i)            Certified copies of its Certificate of Incorporation, together
with a good standing certificate from the Secretary of State of the jurisdiction
of its incorporation, each to be dated a recent date prior to the Effective
Date;

 

(ii)            Copies of its Bylaws, certified as of the Effective Date by its
corporate secretary or an assistant secretary;

 

(iii)            Resolutions of its board of directors, directly or indirectly,
approving and authorizing the execution, delivery and performance of this
Agreement and any other documents, instruments and certificates required to be
executed by the Borrower in connection herewith and, directly or indirectly,
approving and authorizing the incurrence of the Loans, each certified as of the
Effective Date by its corporate secretary or an assistant secretary as being in
full force and effect without modification or amendment;

 

(iv)            Signature and incumbency certificates with respect to the
Persons executing this Agreement;

 

(v)            Executed copies of this Agreement; and

 

(vi)            Such other documents as the Administrative Agent may reasonably
request.

 

(b)            The Borrower shall have paid all fees and other amounts due and
payable to the Administrative Agent and the Lenders on or before the Effective
Date and for which invoices have been received by the Borrower reasonably in
advance of the Effective Date.

 

(c)            The Administrative Agent shall have received an originally
executed copy of the favorable written opinions of E. Robert Lupone, Esq.,
Executive Vice President and General Counsel of the Borrower and Jayne M.
Donegan, Esq., Executive Counsel of the Borrower, each dated as of the Effective
Date and substantially in the form of Exhibits B and C annexed hereto;

 

the Borrower hereby expressly instructs such counsel to prepare such opinion and
deliver it to the Lenders for their benefit and such opinion shall contain a
statement to that effect.

 

(d)            The Administrative Agent shall have received an originally
executed copy of the favorable written opinion of Davis Polk & Wardwell LLP,
special counsel to the Agents, dated as of the Effective Date, substantially in
the form of Exhibit D annexed hereto.

 



33

 

 

(e)            As of the Effective Date:

 

(i)            The representations and warranties contained herein shall be
true, correct and complete in all material respects on and as of the Effective
Date to the same extent as though made on and as of that date, except that the
representations and warranties need not be true and correct to the extent that
changes in the facts and conditions on which such representations and warranties
are based are required or permitted under this Agreement (provided that if any
such representation or warranty is qualified by “materially”, “Material Adverse
Effect” or a similar term, such representation and warranty (as so qualified)
shall be true and correct in all respects);

 

(ii)            No event shall have occurred and be continuing or would result
from the effectiveness of this Agreement which would constitute (a) an Event of
Default or (b) a Potential Event of Default.

 

(f)             To the extent such documentation and information has been
requested by the Lenders, the Lenders shall have received all documentation and
other information required by bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Patriot Act.

 

The Administrative Agent shall promptly notify the Borrower, the Lenders and the
Administrative Agent of the satisfaction of the conditions set forth in this
‎Section 3.01, and such notice shall be conclusive and binding on all parties
hereto.

 

Section 3.02.     Conditions to Funding the Loans on the Funding Date. (i) The
obligation of each Lender to make any Loans pursuant to a Notice of Borrowing on
the Funding Date is subject to prior or concurrent satisfaction or waiver by the
Required Lenders of the following further conditions precedent:

 

(a)            With respect to any such Loan, the Administrative Agent shall
have received, before the Funding Date thereof, an originally executed Notice of
Borrowing signed by any of the chief executive officer, the chief financial
officer, the treasurer or any assistant treasurer of the Borrower (the
furnishing by the Borrower of each such Notice of Borrowing shall be deemed to
constitute a representation and warranty of the Borrower that each of the
conditions set forth in ‎Section 3.02(b) hereof will be satisfied on the Funding
Date).

 

(b)            As of the Funding Date:

 

(i)            The representations and warranties contained herein shall be
true, correct and complete in all material respects on and as of the Funding
Date to the same extent as though made on and as of that date, except that the
representations and warranties need not be true and correct to the extent that
changes in the facts and conditions on which such representations and warranties
are based are required or permitted under this Agreement, except that the
representations and warranties set forth in ‎Section 4.04 shall not apply
(provided that if any such representation or warranty is qualified by
“materially”, “Material Adverse Effect” or a similar term, such representation
and warranty (as so qualified) shall be true and correct in all respects);

 

(ii)            No event shall have occurred and be continuing or would result
from the consummation of the Loans on the Funding Date and the use of the
proceeds thereof which would constitute (a) an Event of Default or (b) a
Potential Event of Default;

 

(iii)            The Borrower shall have performed in all material respects all
agreements and satisfied in all material respects all conditions which this
Agreement provides shall be performed by it on or before the Funding Date;

 

(iv)            No order, judgment or decree of any court, arbitrator or
governmental authority shall purport to enjoin or restrain that Lender from
making that Loan; and

 

(v)            The making of the Loans requested on the Funding Date shall not
violate Regulation T, Regulation U or Regulation X or any other regulation of
the Board or the Exchange Act.

 

(c)            In no event shall the Funding Date occur prior to April 2, 2020.

 



34

 

 

Article 4

Representations and Warranties

 

In order to induce the Lenders to enter into this Agreement and to make the
Loans, the Borrower represents and warrants to each Lender as of the Effective
Date that the following statements are true, correct and complete:

 

Section 4.01.     Organization, Powers and Good Standing. (a) Organization and
Powers. The Borrower is a corporation duly organized, validly existing and in
good standing under the laws of its jurisdiction of incorporation. The Borrower
has all requisite corporate power and authority (i) to own and operate its
properties and to carry on its business as now conducted and proposed to be
conducted, except where the lack of corporate power and authority would not have
a Material Adverse Effect and (ii) to enter into this Agreement and to carry out
the transactions contemplated hereby.

 

(b)            Good Standing. The Borrower is in good standing wherever
necessary to carry on its present business and operations, except in
jurisdictions in which the failure to be in good standing would not have a
Material Adverse Effect.

 

Section 4.02.     Authorization of Borrowing, Etc. (a) Authorization of
Borrowing. The execution, delivery and performance of this Agreement and the
borrowing of the Loans have been duly authorized by all necessary corporate
action by the Borrower.

 

(b)            No Conflict. The execution, delivery and performance by the
Borrower of this Agreement and any Notes and the borrowing of the Loans do not
and will not (i) violate any provision of law applicable to the Borrower or any
of its Subsidiaries except to the extent such violation would not reasonably be
expected to result in a Material Adverse Effect, (ii) violate the Certificate of
Incorporation or Bylaws of the Borrower or any of its Subsidiaries, (iii)
violate any order, judgment or decree of any court or other Governmental
Authority binding on the Borrower or any of its Subsidiaries, except to the
extent such violation would not reasonably be expected to result in a Material
Adverse Effect, (iv) conflict with, result in a breach of or constitute (with
due notice or lapse of time or both) a default under any Contractual Obligation
of the Borrower or any of its Subsidiaries, except to the extent such conflict,
breach or default would not reasonably be expected to result in a Material
Adverse Effect, or (v) result in or require the creation or imposition of any
material Lien upon any of the material properties or assets of the Borrower or
any of its Subsidiaries or (vi) require any approval of stockholders or any
approval or consent of any Person under any Contractual Obligation of the
Borrower or any of its Subsidiaries other than such approvals and consents which
(x) have been or will be obtained on or before the Effective Date or (y) the
failure to obtain would not reasonably be expected to result in a Material
Adverse Effect.

 

(c)            Governmental Consents. The execution, delivery and performance by
the Borrower of this Agreement and the issuance, delivery and performance by the
Borrower of any Notes will not require on the part of the Borrower any
registration with, consent or approval of, or notice to, or other action to,
with or by, any Governmental Authority other than any such registration,
consent, approval, notice or other action which (i) has been duly made, given or
taken or (ii) the failure to make, obtain, give or take would not reasonably be
expected to result in a Material Adverse Effect.

 

(d)            Binding Obligation. This Agreement is and any Notes to be issued
when executed and delivered and each Loan when made will be a legally valid and
binding obligation of the Borrower enforceable against the Borrower in
accordance with its respective terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.

 



35

 

 

Section 4.03.     Financial Condition. The Borrower has delivered to the Lenders
the audited consolidated financial statements of the Borrower and its
subsidiaries for the fiscal year ended January 4, 2020 (the “Financial
Statements”). All such Financial Statements were prepared in accordance with
generally accepted accounting principles except for the preparation of footnote
disclosures for the unaudited statements. All such Financial Statements fairly
present the consolidated financial position of the Borrower and its subsidiaries
as at the respective dates thereof and the consolidated statements of income and
cash flows of the Borrower and its subsidiaries for each of the periods covered
thereby, subject, in the case of any unaudited interim financial statements, to
changes resulting from normal year-end adjustments.

 

Section 4.04.     No Material Adverse Change. Since January 4, 2020, there has
been no change in the business, operations, properties, assets or financial
condition of the Borrower or any of its Subsidiaries, which has been, either in
any case or in the aggregate, materially adverse to the Borrower and its
Subsidiaries, taken as a whole. For the avoidance of doubt, the Borrower has
advised the Administrative Agent and the Lenders that, prior to the Funding
Date, it intends to publicly announce that it is withdrawing its financial
outlook for 2020 provided in connection with its earning release dated January
29, 2020 due to the uncertainty related to the COVID-19 pandemic and its impact
on the Borrower.

 

Section 4.05.     Litigation. Except as disclosed in the Borrower’s Annual
Report on Form 10-K for the fiscal year ended January 4, 2020 and in the
Financial Statements delivered to the Lenders pursuant to ‎Section 4.03 hereof,
there is no action, suit, proceeding, governmental investigation (including,
without limitation, any of the foregoing relating to laws, rules and regulations
relating to the protection of the environment, health and safety) of which the
Borrower has knowledge or arbitration (whether or not purportedly on behalf of
the Borrower or any of its Subsidiaries) at law or in equity or before or by any
Governmental Authority, domestic or foreign, pending or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any of its
Subsidiaries or any property of the Borrower or any of its Subsidiaries which is
probable of being successful and which would have a Material Adverse Effect.

 

Section 4.06.     Payment of Taxes. Except to the extent permitted by ‎Section
5.03, all taxes, assessments, fees and other governmental charges upon the
Borrower and each of its Subsidiaries and upon their respective properties,
assets, income and franchises which are material to the Borrower and its
Subsidiaries, taken as a whole, and were due and payable, have been paid.

 

Section 4.07.     Governmental Regulation. (a) Neither the Borrower nor any of
its Subsidiaries is subject to any federal or state statute or regulation
limiting its ability to incur Indebtedness for money borrowed as contemplated by
this Agreement.

 

(b)            Neither the Borrower nor any of its Subsidiaries is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

Section 4.08.     Securities Activities. Neither the Borrower nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying any
Margin Stock.

 



36

 

 

Section 4.09.     ERISA Compliance. (a) The Borrower and its Subsidiaries and
each of their respective ERISA Affiliates are in compliance with all applicable
provisions of ERISA and the regulations and published interpretations thereunder
with respect to all Pension Plans and all Multiemployer Plans, except as could
not reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

 

(b)            No Termination Event has occurred or is reasonably expected to
occur with respect to any Pension Plan, as the case may be, which has resulted
or would reasonably be expected to result in any liability to the PBGC (or any
successor thereto) or to any other Person under Section 4062, 4063, or 4064 of
ERISA, except as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

 

(c)            Neither the Borrower nor any of its ERISA Affiliates has incurred
or reasonably expects to incur any withdrawal liability under Part E of Title IV
of ERISA to any Multiemployer Plan except as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

 

(d)            The sum of the amount of unfunded benefit liabilities under all
Pension Plans (excluding each Pension Plan with an amount of unfunded benefit
liabilities of zero or less) which are required by ERISA to be funded in the
current fiscal year could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

 

(e)            Neither the Borrower nor any of its ERISA Affiliates has failed
to satisfy the minimum funding standard (whether or not waived) with respect to
any Pension Plan except as could not reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect.

 

(f)             Neither the Borrower nor any of its ERISA Affiliates has or
reasonably expects to become subject to a lien in favor of any Pension Plan
under Section 303(k) of ERISA except as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

 

As used in this ‎Section 4.09, the term “amount of unfunded benefit liabilities”
has the meaning specified in Section 4001(a)(18) of ERISA, and the term “minimum
funding standard” has the meaning specified in Section 302 of ERISA and Section
412 of the Code.

 

Section 4.10.     Certain Fees. No broker’s or finder’s fee or commission will
be payable by the Borrower with respect to the offer, issuance and sale of any
Note or the borrowing of any Loan or the execution, delivery and performance of
this Agreement.

 

Section 4.11.     Subsidiaries. Each of the Borrower’s corporate Subsidiaries is
a corporation duly incorporated, validly existing and in good standing under the
laws of its jurisdiction of incorporation, and has all corporate powers and all
material governmental licenses, authorizations, consents and approvals required
to carry on its business as now conducted, except to the extent the failure to
be in good standing or the failure to have such licenses, authorizations,
consents or approvals would not reasonably be expected to result in a Material
Adverse Effect.

 



37

 

 

Section 4.12.     Economic Sanctions and Anti-Corruption Matters. The Borrower
has implemented and will maintain in effect and use reasonable efforts to
enforce policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions, and the Borrower, its
directors and officers, its Subsidiaries and their respective directors,
executive officers and, to the knowledge of the Borrower, its and their
respective employees, agents and Affiliates, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
the Borrower, any Subsidiary of the Borrower, or any director, officer or
employee of the Borrower or any of its Subsidiaries, nor, to the knowledge of
the Borrower, any agent or Affiliate of the Borrower or any of its Subsidiaries
(i) is currently the subject of any Sanctions or (ii) is located, organized or
residing in any Designated Jurisdiction. Neither the Borrower nor any Subsidiary
of the Borrower will, directly or, to the knowledge of the Borrower indirectly,
use or lend, contribute, provide or otherwise make available the proceeds of any
Loan to any subsidiary, joint venture partner, or other Person, (a) to fund
payments to any officer or employee of a Governmental Authority, or any Person
controlled by a Governmental Authority, or any political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity on behalf of any of the foregoing, in violation of applicable
Anti-Corruption Laws, (b) to fund any activity or business in, of or with, any
Designated Jurisdiction or to fund any activity or business of or with any
Person located, organized or residing in any Designated Jurisdiction or who, at
the time of such funding, is the subject of any Sanctions to the extent that any
such activity or business, or the funding of any such activity or business,
would be prohibited for a Person required to comply with Sanctions.

 

Section 4.13.     EEA Financial Institution. The Borrower is not an EEA
Financial Institution.

 

Article 5
Affirmative Covenants

 

The Borrower covenants and agrees that, so long as any of the Commitments
hereunder shall be in effect or there is any Total Outstanding Amount, unless
Required Lenders shall otherwise give prior written consent, it shall perform
all covenants in this Article 5:

 

Section 5.01.     Financial Statements and Other Reports. The Borrower will
maintain, and cause each of its subsidiaries to maintain, a system of accounting
established and administered in accordance with sound business practices to
permit preparation of consolidated financial statements in conformity with GAAP
in effect from time to time. The Borrower will deliver to the Lenders (except to
the extent otherwise expressly provided below in ‎Section 5.01(b)):

 

(a)            (i) as soon as practicable and in any event within 45 days after
the end of each fiscal quarter ending after the Effective Date in the Borrower’s
fiscal year the consolidated balance sheet of the Borrower and its consolidated
subsidiaries as at the end of such period, and the related consolidated
statements of income and cash flows of the Borrower and its consolidated
subsidiaries in each case certified by the chief financial officer or controller
of the Borrower that they fairly present the financial condition of the Borrower
and its consolidated subsidiaries as at the dates indicated and the results of
their operations and changes in their cash flows, subject to changes resulting
from audit and normal year-end adjustments, based on their respective normal
accounting procedures applied on a consistent basis (except as noted therein);

 

(ii)            as soon as practicable and in any event within 90 days after the
end of each fiscal year the consolidated balance sheet of the Borrower and its
consolidated subsidiaries as at the end of such year and the related
consolidated statements of income and cash flows of the Borrower and its
consolidated subsidiaries for such fiscal year, accompanied by a report thereon
of independent certified public accountants of recognized national standing
selected by the Borrower which report shall be unqualified as to going concern
and scope of audit and shall state that such consolidated financial statements
present fairly the financial position of the Borrower and its consolidated
subsidiaries as at the dates indicated and the results of their operations and
changes in their cash flows for the periods indicated in conformity with
generally accepted accounting principles applied on a basis consistent with
prior years (except as noted in such report) and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards;

 



38

 

 

 

(b)            (i) together with each delivery of financial statements of the
Borrower and its consolidated subsidiaries pursuant to subdivisions ‎(a)‎(i) and
‎(a)‎(ii) above, (A) an Officer’s Certificate of the Borrower stating that the
signer has reviewed the terms of this Agreement and has made, or caused to be
made under such signer’s supervision, a review in reasonable detail of the
transactions and condition of the Borrower and its consolidated subsidiaries
during the accounting period covered by such financial statements and that such
review has not disclosed the existence during or at the end of such accounting
period, and that the signer does not have knowledge of the existence as at the
date of the Officers’ Certificate, of any condition or event which constitutes
an Event of Default or Potential Event of Default, or, if any such condition or
event existed or exists, specifying the nature and period of existence thereof
and what action the Borrower has taken, is taking and proposes to take with
respect thereto; and (B) a Compliance Certificate demonstrating in reasonable
detail compliance (as determined in accordance with GAAP during and at the end
of such accounting periods) with the restrictions contained in ‎Section 6.03
and, in addition, a written statement of the chief accounting officer, chief
financial officer, any vice president or the treasurer or any assistant
treasurer of the Borrower describing in reasonable detail the differences
between the financial information contained in such financial statements and the
information contained in the Compliance Certificate relating to the Borrower’s
compliance with ‎Section 6.03 hereof;

 

(ii)            promptly upon their becoming available but only to the extent
requested by a Lender, copies of all publicly available financial statements,
reports, notices and proxy statements sent or made available generally by the
Borrower to its security holders or by any Subsidiary of the Borrower to its
security holders other than the Borrower or another Subsidiary, of all regular
and periodic reports and all registration statements and prospectuses, if any,
filed by the Borrower or any of its Subsidiaries with any securities exchange or
with the Securities and Exchange Commission and of all press releases and other
statements made available generally by the Borrower or any Subsidiary to the
public concerning material developments in the business of the Borrower and its
Subsidiaries;

 

(iii)            promptly upon the chairman of the board, the chief executive
officer, the president, the chief accounting officer, the chief financial
officer, the treasurer or the general counsel of the Borrower obtaining
knowledge (A) of any condition or event which constitutes an Event of Default or
Potential Event of Default, (B) that any Person has given any notice to the
Borrower or any Subsidiary of the Borrower or taken any other action with
respect to a claimed default or event or condition of the type referred to in
‎Section 7.02, (C) of a material adverse change in the business, operations,
properties, assets or condition (financial or otherwise) of the Borrower and its
Subsidiaries, taken as a whole (other than any change which has been publicly
disclosed), an Officer’s Certificate specifying the nature and period of
existence of any such condition or event, or specifying the notice given or
action taken by such holder or Person and the nature of such claimed default,
Event of Default, Potential Event of Default, event or condition, and what
action the Borrower has taken, is taking and proposes to take with respect
thereto; and

 



42

 

 

(iv)            with reasonable promptness, (x) such other information and data
with respect to the Borrower or any of its subsidiaries as from time to time may
be reasonably requested by any Lender and (y) information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money laundering rules
and regulations, including the Patriot Act.

 

Information required to be delivered pursuant to Sections 5.01(a) and
5.01(b)(ii) above shall be deemed to have been delivered on the date on which
the Borrower provides notice to the Lenders that such information has been
posted on the Borrower’s website on the Internet at the website address listed
on the signature pages hereof, at
https://www.sec.gov/edgar/searchedgar/webusers.htm or at another website
identified in such notice and accessible by the Lenders without charge; provided
that (i) such notice may be included in a certificate delivered pursuant to
‎Section 5.01(b) and (ii) the Borrower shall deliver paper copies of the
information referred to in Sections 5.01(a) and 5.01(b)(ii) to any Lender which
requests such delivery. The information required to be delivered pursuant to
‎Section 5.01(b) may be delivered electronically to the Administrative Agent.

 

Section 5.02.     Conduct of Business and Corporate Existence.

 

(a)            Except as permitted by ‎Section 6.01, the Borrower will at all
times preserve and keep in full force and effect its corporate existence.

 

(b)            Except as permitted by ‎Section 6.01, the Borrower will at all
times preserve and keep in full force and effect, and will cause each of its
Subsidiaries to preserve and keep in full force and effect their respective
rights and franchises of the business, except to the extent any such failure
would not reasonably be expected to result in a Material Adverse Effect.

 

Section 5.03.     Payment of Taxes. The Borrower will, and will cause each of
its Subsidiaries to, pay all taxes, assessments and other governmental charges
imposed upon it or any of its properties or assets or in respect of any of its
franchises, business, income or property when due which are material to the
Borrower and its Subsidiaries, taken as a whole, provided that no such amount
need be paid if being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted and if such reserve or other
appropriate provision, if any, as shall be required in conformity with generally
accepted accounting principles shall have been made therefor.

 

Section 5.04.     Maintenance of Properties; Insurance. The Borrower will
maintain or cause to be maintained in good repair, working order and condition
all properties used or useful in the business of the Borrower and its
Subsidiaries and from time to time will make or cause to be made all appropriate
repairs and renewals thereto and replacements thereof, except to the extent the
failure to so maintain, repair, renew or replace would not reasonably be
expected to result in a Material Adverse Effect. The Borrower will maintain or
cause to be maintained, with financially sound and reputable insurers, insurance
with respect to its material properties and business and the material properties
and business of its Subsidiaries against loss or damage of the kinds customarily
insured against by corporations of established reputation engaged in the same or
similar businesses and similarly situated, of such types and in such amounts as
are customarily carried under similar circumstances by such other corporations
and to the extent reasonably prudent may self-insure.

 



43

 

 

Section 5.05.     Inspection. The Borrower shall permit any authorized
representatives designated by any Lender to visit and inspect any of the
properties of the Borrower or any of its Subsidiaries, including its and their
financial and accounting records, and, to make copies and take extracts
therefrom, and to discuss its and their affairs, finances and accounts with its
and their officers, all upon reasonable notice and at such reasonable times
during normal business hours and as often as may be reasonably requested;
provided that any confidential information so obtained by any Lender shall
remain confidential except where disclosure is mandated by applicable laws or
such information otherwise becomes public other than by a breach by such Lender
of this Section 5.05; provided further that this Section shall not prohibit any
Lender from disclosing to any Agent (or any Agent from disclosing to any Lender)
any Event of Default or Potential Event of Default.

 

Section 5.06.     Compliance with Laws. The Borrower and its Subsidiaries shall
comply in all material respects with the requirements of all applicable laws,
rules, regulations and orders of any Governmental Authority (including, without
limitation, laws, rules and regulations relating to the disposal of hazardous
wastes and asbestos in the environment and ERISA), noncompliance with which
would have a Material Adverse Effect.

 

Article 6
Negative Covenants

 

The Borrower covenants and agrees that, so long as any of the Commitments shall
be in effect or there is any Total Outstanding Amount, unless the Required
Lenders shall otherwise give prior written consent, it will perform all
covenants in this Article 6:

 

Section 6.01.     Merger. The Borrower may not consolidate with, merge with or
into or sell, lease or otherwise transfer all or substantially all of its assets
(as an entirety or substantially as an entirety in one transaction or a series
of related transactions) to any Person unless:

 

(a)            the Borrower shall be the continuing Person, or the Person (if
other than the Borrower) formed by such consolidation or into which the Borrower
is merged or to which the properties and assets of the Borrower are sold, leased
or transferred shall be a solvent corporation organized and existing under the
laws of the United States or any State thereof or the District of Columbia and
shall (A) expressly assume, by an agreement, executed and delivered to the
Lenders, in form and substance reasonably satisfactory to the Administrative
Agent, all of the obligations of the Borrower under this Agreement and the Notes
and (B) deliver to the Administrative Agent, to the extent such documentation
and information has been requested by any Lender, all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act;

 



44

 

 

(b)            immediately before and immediately after giving effect to such
transaction, no Event of Default and no Potential Event of Default shall have
occurred and be continuing; and

 

(c)            the Borrower shall deliver to the Lenders an Officer’s
Certificate (attaching the arithmetic computations to demonstrate compliance
with ‎Section 6.03) and an opinion of counsel, each stating that such
consolidation, merger, sale, lease or transfer and such agreement comply with
this ‎Section 6.01 and that all conditions precedent herein provided for
relating to such transaction have been complied with.

 

Section 6.02.     Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset (including any
document or instrument in respect of goods or accounts receivable) (other than
Margin Stock) of the Borrower or any of its Subsidiaries, whether now owned or
hereafter acquired, or any income or profits therefrom, except:

 

(i)            Liens in existence on the date hereof and modifications,
extensions, renewals, replacements or refinancings thereof, provided that such
Liens are not extended to cover any other property, assets or revenues;

 

(ii)            Permitted Encumbrances;

 

(iii)            Liens on accounts receivable sold with recourse;

 

(iv)            Liens incurred in connection with the acquisition or capital
improvement of property, plant or equipment by the Borrower or any of its
Subsidiaries, provided that the principal amount of the indebtedness so secured
shall not exceed in any case 100% of the cost to the Borrower or such Subsidiary
of the property, plant or equipment acquired and provided, further, that each
such Lien shall cover only the property, plant or equipment acquired or improved
and the proceeds thereof, substitutions therefor and replacements thereof;

 

(v)            Liens existing upon any property of a company which is merged
with or into or is consolidated into, or substantially all the assets or shares
of capital stock of which are acquired by, the Borrower or its Subsidiaries, at
the time of such merger, consolidation or acquisition; provided that such
mortgage, pledge or other lien does not extend to any other property or assets,
other than improvements to the property subject to such Lien; and

 

(vi)            Liens (other than Liens permitted by clauses ‎(i)-‎(v) above)
securing obligations of the Borrower and its Subsidiaries (including
Indebtedness) not in excess of an amount equal to the Pooled Basket Amount less
the amount of unsecured Indebtedness of Subsidiaries permitted only pursuant to
‎Section 6.05(a)(iii).

 

Nothing in this ‎Section 6.02 shall prohibit the sale, assignment, transfer,
conveyance or other disposition of any Margin Stock owned by the Borrower or any
of its Subsidiaries at its fair value, or the creation, incurrence, assumption
or existence of any Lien on or with respect to any Margin Stock.

 



45

 

 

Section 6.03.     Financial Covenant. The Borrower will not at any time permit
Consolidated Indebtedness of Textron Manufacturing to exceed an amount equal to
65% of Consolidated Capitalization.

 

Section 6.04.     Use of Proceeds. Notwithstanding any provisions of this
Agreement to the contrary, no portion of the proceeds of any borrowing under
this Agreement shall be used by the Borrower in any manner which would cause the
borrowing or the application of such proceeds to violate Regulation U,
Regulation T, or Regulation X or any other regulation of the Board or to violate
the Exchange Act, in each case as in effect on the date or dates of such
borrowing and such use of proceeds.

 

Section 6.05.     Subsidiary Indebtedness.

 

(a)            The Borrower will not permit any of its Subsidiaries, other than
Finance Companies, to incur or be liable in respect of any Indebtedness, other
than:

 

(i)            Indebtedness owing to the Borrower or another Subsidiary;

 

(ii)            Indebtedness secured by a Lien permitted by Section 6.02; and

 

(iii)            Unsecured Indebtedness not in excess of an amount equal to the
Pooled Basket Amount less the amount of Indebtedness of the Borrower secured by
Liens permitted only pursuant to ‎Section 6.02(vi).

 

(b)            The Borrower will not permit the Finance Company Leverage Ratio
at any time to exceed 9 to 1.

 

Section 6.06.     Share Repurchases. The Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly, repurchase any of the
Borrower’s outstanding common stock or make any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such common stock, or on account of any return of capital to
the Borrower’s stockholders (or the equivalent Person thereof).

 

Article 7
Events of Default

 

If any of the following conditions or events (“Events of Default”) shall occur
and be continuing:

 

Section 7.01.     Failure to Make Payments When Due. Failure to pay any
installment of principal of any Loan when due, whether at stated maturity, by
acceleration, by notice of prepayment or otherwise; or failure to pay any
interest on any Loan or any other amount due under this Agreement when due and
such default shall continue for 5 days; or

 



46

 

 

Section 7.02.     Default in Other Agreements. (i) Failure of the Borrower or
any of its Subsidiaries to pay when due any principal or interest on any
Indebtedness (other than Indebtedness referred to in ‎Section 7.01) in an
individual principal amount of $100,000,000 or more or items of Indebtedness
with an aggregate principal amount of $100,000,000 or more beyond the end of any
period prior to which the obligee thereunder is prohibited from accelerating
payment thereunder or any grace period after the maturity thereof, or (ii)
breach or default of the Borrower or any of its Subsidiaries (other than a
default arising under any restrictive provision relating to any sale, pledge or
other disposition of Margin Stock contained in a lending agreement to which any
Lender or Affiliate thereof is a party) with respect to any other term of
(x) any evidence of any Indebtedness in an individual principal amount of
$100,000,000 or more or items of Indebtedness with an aggregate principal amount
of $100,000,000 or more or (y) any loan agreement, mortgage, indenture or other
agreement relating thereto, if such failure, default or breach shall continue
for more than the period of grace, if any, specified therein and shall not at
the time of acceleration hereunder be cured or waived; or

 

Section 7.03.     Breach of Certain Covenants. Failure of the Borrower to
perform or comply with any term or condition contained in (i) ‎Section 5.02,
6.01, 6.03, 6.04 or 6.06 of this Agreement or (ii) ‎Section 6.05(b) of this
Agreement, and in the case of clause (ii) only, such failure to perform or
comply shall continue unremedied or waived for five Business Days; or

 

Section 7.04.     Breach of Warranty. Any representation or warranty made by the
Borrower in this Agreement or in any statement or certificate at any time given
by such Person in writing pursuant hereto or thereto or in connection herewith
or therewith shall be false in any material respect on the date as of which
made; or

 

Section 7.05.     Other Defaults under Agreement. The Borrower shall default in
the performance of or compliance with any term contained in this Agreement other
than those referred to above in ‎Section 7.01, 7.03 or 7.04 and such default
shall not have been remedied or waived within 30 days after receipt of notice
from the Administrative Agent or any Lender of such default; or

 

Section 7.06.     Involuntary Bankruptcy; Appointment of Receiver, etc. (a) A
court having jurisdiction in the premises shall enter a decree or order for
relief in respect of the Borrower or any of its Restricted Subsidiaries in an
involuntary case under the Bankruptcy Code or any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, which decree or
order is not stayed; or any other similar relief shall be granted under any
applicable federal or state law; or (b) an involuntary case is commenced against
the Borrower or any of its Restricted Subsidiaries under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect; or a
decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over the Borrower or any of its Restricted
Subsidiaries, or over all or a substantial part of its property, shall have been
entered; or an interim receiver, trustee or other custodian of the Borrower or
any of its Restricted Subsidiaries for all or a substantial part of the property
of the Borrower or any of its Restricted Subsidiaries is involuntarily
appointed; or a warrant of attachment, execution or similar process is issued
against any substantial part of the property of the Borrower or any of its
Restricted Subsidiaries, and the continuance of any such events in subpart (b)
for 60 days unless dismissed, bonded or discharged; or

 



47

 

 

Section 7.07.     Voluntary Bankruptcy; Appointment of Receiver, etc. The
Borrower or any of its Restricted Subsidiaries shall have an order for relief
entered with respect to it or commence a voluntary case under the Bankruptcy
Code or any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or shall consent to the entry of an order for relief in an
involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any such law, or shall consent to the appointment of or taking
possession by a receiver, trustee or other custodian for all or a substantial
part of its property; the making by the Borrower or any of its Restricted
Subsidiaries of any assignment for the benefit of creditors; or the inability or
failure of the Borrower or any of its Restricted Subsidiaries, or the admission
by the Borrower or any of its Restricted Subsidiaries in writing of its
inability to pay its debts as such debts become due; or the board of directors
of the Borrower or any Restricted Subsidiary (or any committee thereof) adopts
any resolution or otherwise authorizes action to approve any of the foregoing;
or

 

Section 7.08.     Judgments and Attachments. Any money judgment, writ or warrant
of attachment, or similar process involving individually or in the aggregate an
amount in excess of $100,000,000 shall be entered or filed against the Borrower
or any Restricted Subsidiary or any of its assets and shall remain undischarged,
unvacated, unbonded or unstayed, as the case may be, for a period of 30 days or
in any event later than five days prior to the date of any proposed sale
thereunder; or

 

Section 7.09.     Dissolution. Any order, judgment or decree shall be entered
against the Borrower or any of its Restricted Subsidiaries decreeing the
dissolution or split up of the Borrower or that Restricted Subsidiary and such
order shall remain undischarged or unstayed for a period in excess of 30 days;
or

 

Section 7.10.     ERISA Title IV Liabilities. (a) The Borrower or any of its
ERISA Affiliates shall terminate or experience the termination of (by action of
the PBGC or any successor thereto) any Pension Plan, or shall experience the
appointment of or the institution of proceedings to appoint a trustee to
administer any Pension Plan, or shall withdraw (under Section 4063 of ERISA)
from a Pension Plan, if as of the date thereof or any subsequent date the sum of
the Borrower’s and each ERISA Affiliate’s liabilities to the PBGC or any other
Person under Sections 4062, 4063 and/or 4064 of ERISA (calculated after giving
effect to the tax consequences thereof) resulting from or otherwise associated
with the above described events could reasonably be expected to result in a
Material Adverse Effect; or

 

(b)            The Borrower or any of its ERISA Affiliates shall withdraw from
any Multiemployer Plan and the aggregate amount of withdrawal liability
(determined pursuant to Sections 4201 et seq. of ERISA) to which the Borrower
and/or its ERISA Affiliates become obligated to all such Multiemployer Plans
could reasonably be expected to result in a Material Adverse Effect; or

 



48

 

 

Section 7.11.     Change of Control. A Change of Control shall occur;

 

THEN (i) upon the occurrence of any Event of Default described in the foregoing
Sections 7.06 or 7.07, the unpaid principal amount of and accrued interest on
all the Loans shall automatically become immediately due and payable, without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by the Borrower, and the Commitments and the obligation
of each Lender to make any Loans hereunder shall thereupon terminate, and (ii)
upon the occurrence of any other Event of Default, the Required Lenders may, by
written notice to the Borrower, (A) terminate the Commitments and the obligation
of each Lender to make any Loans hereunder and/or (B) declare the unpaid
principal amount of and accrued interest on all the Loans to be, and the same
shall forthwith become, immediately due and payable. Nevertheless, if at any
time within 60 days after acceleration of the maturity of the Loans, the
Borrower shall pay all arrears of interest and all payments on account of the
principal which shall have become due otherwise than by acceleration (with
interest on principal and, to the extent permitted by law, on overdue interest,
at the rates specified in this Agreement) and all other fees and expenses then
owed hereunder and all Events of Default and Potential Events of Default (other
than non-payment of principal of and accrued interest on the Loans, in each case
due and payable solely by virtue of acceleration) shall be remedied or waived
pursuant to Section 9.05, then the Required Lenders by written notice to the
Borrower may (in their sole discretion) rescind and annul the acceleration and
its consequences; but such action shall not affect any termination of the
Commitments or any subsequent Event of Default or Potential Event of Default or
impair any right consequent thereon.

 

Article 8
The Administrative Agent

 

Section 8.01.     Appointment. (a) Each of the Lenders hereby appoints and
authorizes the entity named as Administrative Agent in the heading of this
Agreement and its successors and assigns to act hereunder and under the other
instruments and agreements referred to herein as its agent hereunder and
thereunder. The Administrative Agent agrees to act as such upon the express
conditions contained in this ‎Article 8. The provisions of this ‎Article 8 are
solely for the benefit of the Administrative Agent, and the Borrower shall not
have any rights as a third party beneficiary of or any obligations under any of
the provisions hereof other than Sections 8.05 and 8.06. In performing its
functions and duties under this Agreement, the Administrative Agent shall act
solely as agent of the Lenders and does not assume and shall not be deemed to
have assumed any obligation towards or relationship of agency or trust with or
for the Borrower. Without limiting the foregoing, each Lender hereby authorizes
the Administrative Agent to execute and deliver, and to perform its obligations
under, each of the Loan Documents to which the Administrative Agent is a party,
and to exercise all rights, powers and remedies that the Administrative Agent
may have under such Loan Documents.

 

(b)            In case of the pendency of any proceeding with respect to the
Borrower under any federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, the Administrative Agent
(irrespective of whether the principal of any Loan or any Reimbursement
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered (but not
obligated) by intervention in such proceeding or otherwise:

 

(i)            to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all Reimbursement
Obligations, that are owing and unpaid and to file such other documents as may
be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim under Sections 2.05, 2.06, 2.14, 9.02,
9.03 and 9.10) allowed in such judicial proceeding; and

 



49

 

 

(ii)            to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender to make such payments to the Administrative Agent and, in the event that
the Administrative Agent shall consent to the making of such payments directly
to the Lender, to pay to the Administrative Agent any amount due to it, in its
capacity as the Administrative Agent, under the Loan Documents (including under
Sections 9.02 and 9.03). Nothing contained herein shall be deemed to authorize
the Administrative Agent to authorize or consent to or accept or adopt on behalf
of any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

Section 8.02.     Powers; General Immunity; Duties Specified. (a) Each Lender
irrevocably authorizes the Administrative Agent to take such action on such
Lender’s behalf and to exercise such powers hereunder and under the other
instruments and agreements referred to herein as are specifically delegated to
the Administrative Agent by the terms hereof and thereof, together with such
powers as are reasonably incidental thereto. The Administrative Agent shall have
only those duties and responsibilities which are expressly specified in this
Agreement and each may perform such duties by or through its agents or
employees. The duties of the Administrative Agent shall be mechanical and
administrative in nature; and the Administrative Agent shall not have by reason
of this Agreement a fiduciary or trust relationship in respect of any Lender or
its Affiliates, and nothing in this Agreement, expressed or implied, is intended
to or shall be so construed as to impose upon the Administrative Agent any
obligations in respect of this Agreement or the other instruments and agreements
referred to herein except as expressly set forth herein or therein. Each Lender
agrees that it will not assert any claim against the Administrative Agent based
on an alleged breach of fiduciary duty by the Administrative Agent in connection
with this Agreement and/or the transactions contemplated hereby.

 

(b)            No Responsibility for Certain Matters. (i) The Administrative
Agent shall not be responsible to any Lender for the execution, effectiveness,
genuineness, validity, enforceability, collectibility or sufficiency of this
Agreement or any Loan, or for any representations, warranties, recitals or
statements made herein or therein or made in any written or oral statement or in
any financial or other statements, instruments, reports, certificates or any
other documents in connection herewith or therewith furnished or made by the
Administrative Agent to any Lender or by or on behalf of the Borrower to the
Administrative Agent or any Lender, or be required to ascertain or inquire as to
the performance or observance of any of the terms, conditions, provisions,
covenants or agreements contained herein or therein or as to the use of the
proceeds of the Loans, or of the existence or possible existence of any Event of
Default or Potential Event of Default.

 



50

 

 

(ii)            The Administrative Agent shall be deemed not to have knowledge
of any default unless and until written notice thereof (stating that it is a
“notice of default”) is given to the Administrative Agent by the Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered thereunder or in connection
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document or the
occurrence of any default, (iv) the sufficiency, validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article 3 or elsewhere in any Loan Document, other than to confirm receipt of
items (which on their face purport to be such items) expressly required to be
delivered to the Administrative Agent or satisfaction of any condition that
expressly refers to the matters described therein being acceptable or
satisfactory to the Administrative Agent.

 

(iii)            Without limiting the foregoing, the Administrative Agent (i)
may treat the payee of any promissory note as its holder until such promissory
note has been assigned in accordance with Section 9.15, (ii) may rely on the
Register to the extent set forth in Section 9.15, (iii) may consult with legal
counsel (including counsel to the Borrower), independent public accountants and
other experts selected by it, and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts, (iv) makes no warranty or representation to any
Lender and shall not be responsible to any Lender for any statements, warranties
or representations made by or on behalf of the Borrower in connection with this
Agreement or any other Loan Document, (v) in determining compliance with any
condition hereunder to the making of a Loan, that by its terms must be fulfilled
to the satisfaction of a Lender, may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender sufficiently in advance of the making of such Loan and
(vi) shall be entitled to rely on, and shall incur no liability under or in
respect of this Agreement or any other Loan Document by acting upon, any notice,
consent, certificate or other instrument or writing (which writing may be a fax,
an electronic message, Internet or intranet website posting or other
distribution) and believed by it to be genuine and signed or sent or otherwise
authenticated by the proper party or parties.

 



51

 

 

(c)            Exculpatory Provisions. Neither the Administrative Agent nor any
of its officers, directors, employees or agents shall be responsible or liable
to any Lender for any action taken or omitted hereunder or under the Notes or in
connection herewith or therewith unless caused by its or their gross negligence
or willful misconduct. If the Administrative Agent shall request instructions
from any Lender with respect to any act or action (including the failure to take
an action) in connection with this Agreement, the Administrative Agent shall be
entitled to refrain from such act or taking such action unless and until the
Administrative Agent shall have received instructions from the Required Lenders.
Without prejudice to the generality of the foregoing, (i) the Administrative
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any communication, instrument or document believed by it to be genuine and
correct and to have been signed or sent by the proper person or persons, and
shall be entitled to rely and shall be protected in relying on opinions and
judgments of attorneys (who may be attorneys for the Borrower), accountants,
experts and other professional advisors selected by it; and (ii) no Lender shall
have any right of action whatsoever against the Administrative Agent as a result
of the Administrative Agent acting or (where so instructed) refraining from
acting under this Agreement or the other instruments and agreements referred to
herein or therein in accordance with the instructions of the Required Lenders.
The Administrative Agent shall be entitled to refrain from exercising any power,
discretion or authority vested in it under this Agreement or the other
instruments and agreements referred to herein or therein unless and until it has
obtained the instructions of the Required Lenders; provided, however, that the
Administrative Agent shall not be required to take any action that (i) the
Administrative Agent in good faith reasonably believes exposes it to liability
unless the Administrative Agent receives an indemnification and is exculpated in
a manner satisfactory to it from the Lenders with respect to such action or (ii)
is contrary to this Agreement or any other Loan Document or applicable law,
including any action that may be in violation of the automatic stay under any
requirement of law relating to bankruptcy, insolvency or reorganization or
relief of debtors or that may effect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any requirement of law
relating to bankruptcy, insolvency or reorganization or relief of debtors;
provided, further, that the Administrative Agent may seek clarification or
direction from the Required Lenders prior to the exercise of any such instructed
action and may refrain from acting until such clarification or direction has
been provided. Nothing in this Agreement shall require the Administrative Agent
to expend or risk its own funds or otherwise incur any financial liability in
the performance of any of its duties hereunder or in the exercise of any of its
rights or powers if it shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity against such risk or liability is
not reasonably assured to it.

 

(d)            Administrative Agent Entitled to Act as Lender. The agency hereby
created shall in no way impair or affect any of the rights and powers of, or
impose any duties or obligations upon, the Administrative Agent in its
individual capacity as a Lender hereunder. With respect to its participation in
the Loans, JPMorgan Chase shall have the same rights and powers hereunder as any
other Lender and may exercise the same as though it were not performing the
duties and functions delegated to it hereunder, and the term “Lender” or
“Lenders” or any similar term shall, unless the context clearly otherwise
indicates, include the Administrative Agent in their respective individual
capacity. JPMorgan Chase and its Affiliates may accept deposits from, lend money
to and generally engage in any kind of banking, trust, financial advisory or
other business with the Borrower or any Affiliate or Subsidiary of the Borrower
as if it were not performing the duties specified herein, and may accept fees
and other consideration from the Borrower or any such Affiliate or Subsidiary
for services in connection with this Agreement and otherwise without having to
account for the same to the Lenders.

 

Section 8.03.     Representations and Warranties; No Responsibility for
Appraisal of Creditworthiness. Each Lender represents and warrants that it has
made its own independent investigation of the financial condition and affairs of
the Borrower in connection with the making of the Loans hereunder and has made
and shall continue to make its own appraisal of the creditworthiness of the
Borrower. The Administrative Agent shall not have any duty or responsibility
either initially or on a continuing basis to make any such investigation or any
such appraisal on behalf of any Lender or to provide any Lender with any credit
or other information with respect thereto whether coming into its possession
before the making of the Loan or any time or times thereafter, and the
Administrative Agent shall not further have any responsibility with respect to
the accuracy of or the completeness of the information provided to the Lenders.

 



52

 

 

Section 8.04.     Right to Indemnity. Each Lender severally in accordance with
its Applicable Percentage agrees to indemnify the Administrative Agent and the
officers, directors, employees, agents and advisors and affiliates of each of
them to the extent the Administrative Agent shall not have been reimbursed by
the Borrower, for and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including,
without limitation, counsel fees and disbursements) or disbursements of any kind
or nature whatsoever which may be imposed on, incurred by or asserted against
the Administrative Agent in performing its duties hereunder or under the Notes
or in any way relating to or arising out of this Agreement; provided that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Administrative Agent’s gross negligence or willful
misconduct. If any indemnity furnished to the Administrative Agent for any
purpose shall, in the opinion of the Administrative Agent, be insufficient or
become impaired, the Administrative Agent may call for additional indemnity and
cease, or not commence, to do the acts indemnified against until such additional
indemnity is furnished.

 

Section 8.05.     Resignation by or Removal of the Administrative Agent. (a) The
Administrative Agent may resign from the performance of all its functions and
duties hereunder at any time by giving 30 days’ prior written notice to the
Borrower and the Lenders. Such resignation shall take effect upon the acceptance
by a successor Administrative Agent of appointment pursuant to clauses ‎(b) and
‎(c) below or as otherwise provided below. In addition, in the event the
Administrative Agent becomes a Defaulting Lender, the Administrative Agent may
be removed by the Borrower, with the consent of the Required Lenders.

 

(b)            Upon any such notice of resignation or upon any such removal, the
Required Lenders shall appoint a successor Administrative Agent who shall be
satisfactory to the Borrower and shall be an incorporated bank or trust company
with a combined surplus and undivided capital of at least $500 million.

 

(c)            In the case of resignation of the Administrative Agent, if a
successor Administrative Agent shall not have been so appointed within said 30
day period, the resigning Administrative Agent, with the consent of the
Borrower, shall then appoint a successor Administrative Agent who shall serve in
the same capacity as the resigning Administrative Agent until such time, if any,
as the Required Lenders, with the consent of the Borrower, appoint a successor
Administrative Agent as provided above.

 

Section 8.06.     Successor Administrative Agent. (a) The Administrative Agent
may resign at any time as provided in ‎Section 8.05 hereof. Upon any such notice
of resignation, the Required Lenders shall have the right, upon five days’
notice to the Borrower and subject to ‎Section 8.05 hereof, to appoint a
successor Administrative Agent. Upon the acceptance of any appointment by a
successor Administrative Agent, that successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations as the Administrative
Agent under this Agreement. After the retiring Administrative Agent’s
resignation hereunder as the Administrative Agent the provisions of this
‎Article 8 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Administrative Agent under this Agreement.

 



53

 

 

(b)            Notwithstanding paragraph (a) of this Section, in the event no
successor Administrative Agent shall have been so appointed and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its intent to resign, the retiring Administrative Agent may give
notice of the effectiveness of its resignation to the Lenders and the Borrower,
whereupon, on the date of effectiveness of such resignation stated in such
notice, (i) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents; and (ii)
the retiring Administrative Agent, on behalf of the Lenders, may appoint a
successor Administrative Agent, subject to the prior written approval of the
Borrower and such successor, which successor Administrative Agent shall be a
bank with an office in New York, New York, or an Affiliate of any such bank, and
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent. If no successor is
appointed by the Administrative Agent in such notice, the Required Lenders shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent; provided that (A) all payments required to
be made hereunder or under any other Loan Document to the Administrative Agent
for the account of any Person other than the Administrative Agent shall be made
directly to such Person and (B) all notices and other communications required or
contemplated to be given or made to the Administrative Agent shall directly be
given or made to each Lender. Following the effectiveness of the Administrative
Agent’s resignation from its capacity as such, the provisions of this Article
and Sections 9.02, 9.03 and 9.10, as well as any exculpatory, reimbursement and
indemnification provisions set forth in any other Loan Document, shall continue
in effect for the benefit of such retiring Administrative Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

Section 8.07.     Other Agents. Nothing in this Agreement shall impose upon any
Agent other than the Administrative Agent any duty or liability whatsoever in
its capacity as an Agent.

 

Section 8.08.     Posting of Communications. (a) The Borrower agrees that the
Administrative Agent may, but shall not be obligated to, make any Communications
available to the Lenders by posting the Communications on IntraLinks™,
DebtDomain, SyndTrak, ClearPar or any other electronic platform chosen by the
Administrative Agent to be its electronic transmission system (the “Approved
Electronic Platform”).

 

(b)            Although the Approved Electronic Platform and its primary web
portal are secured with generally-applicable security procedures and policies
implemented or modified by the Administrative Agent from time to time
(including, as of the Effective Date, a user ID/password authorization system)
and the Approved Electronic Platform is secured through a per-deal authorization
method whereby each user may access the Approved Electronic Platform only on a
deal-by-deal basis, each of the Lenders and the Borrower acknowledges and agrees
that the distribution of material through an electronic medium is not
necessarily secure, that the Administrative Agent is not responsible for
approving or vetting the representatives or contacts of any Lender that are
added to the Approved Electronic Platform, and that there may be confidentiality
and other risks associated with such distribution. Each of the Lenders and the
Borrower hereby approves distribution of the Communications through the Approved
Electronic Platform and understands and assumes the risks of such distribution.

 



54

 

 

(c)            THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE
PROVIDED “AS IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT, ANY DOCUMENTATION AGENT, THE SYNDICATION
AGENT OR ANY OF THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY, “APPLICABLE
PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY LENDER OR ANY OTHER PERSON OR
ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED
ELECTRONIC PLATFORM.

 

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the Borrower
pursuant to any Loan Document or the transactions contemplated therein which is
distributed by the Administrative Agent or any Lender by means of electronic
communications pursuant to this Section, including through an Approved
Electronic Platform.

 

(d)            Each Lender agrees that notice to it (as provided in the next
sentence) specifying that Communications have been posted to the Approved
Electronic Platform shall constitute effective delivery of the Communications to
such Lender for purposes of the Loan Documents. Each Lender agrees (i) to notify
the Administrative Agent in writing (which could be in the form of electronic
communication) from time to time of such Lender’s email address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such email address.

 

(e)            Each of the Lenders and the Borrower agrees that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally applicable
document retention procedures and policies.

 

(f)             Nothing herein shall prejudice the right of the Administrative
Agent or any Lender to give any notice or other communication pursuant to any
Loan Document in any other manner specified in such Loan Document.

 



55

 

 

Section 8.09.     Acknowledgements of Lenders. (a) Each Lender represents that
it is engaged in making, acquiring or holding commercial loans in the ordinary
course of its business and that it has, independently and without reliance upon
the Administrative Agent, the Syndication Agent, any Documentation Agent or any
other Lender, or any of the Related Parties of any of the foregoing, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement as a Lender, and to
make, acquire or hold Loans hereunder. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, the
Syndication Agent, any Documentation Agent or any other Lender, or any of the
Related Parties of any of the foregoing, and based on such documents and
information (which may contain material, non-public information within the
meaning of the United States securities laws concerning the Borrower and its
Affiliates) as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder. (b)Each Lender, by delivering its signature page to
this Agreement on the Effective Date, or delivering its signature page to an
Assignment and Assumption Agreement or any other Loan Document pursuant to which
it shall become a Lender hereunder, shall be deemed to have acknowledged receipt
of, and consented to and approved, each Loan Document and each other document
required to be delivered to, or be approved by or satisfactory to, the
Administrative Agent or the Lenders on the Effective Date.

 

Section 8.10.     Certain ERISA Matters. (a)Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower, that at least one of the following is and will be true:

 

(i)             such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments or this Agreement,

 

(ii)            the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

 



56

 

 

(iii)            (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or

 

(iv)            such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Lender.

 

(b)            In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement (including in connection with the reservation
or exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).

 

Article 9
Miscellaneous

 

Section 9.01.     Benefit of Agreement. (a) This Agreement shall be binding upon
and inure to the benefit of and be enforceable by the respective successors and
permitted assigns of the parties hereto, provided that the Borrower may not
assign or transfer any of its interest hereunder without the prior written
consent of the Lenders, except as permitted by ‎Section 6.01.

 

(b)            Any Lender may make, carry or transfer Loans at the time owing to
it at, to or for the account of, any of its branch offices or the offices of an
Affiliate of such Lender, provided that doing so shall not cause the Borrower to
incur any additional costs hereunder at the time of such transfer.

 



57

 

 

(c)            Any Lender may assign its rights and delegate its obligations
under this Agreement and further may sell participations in all or any part of
any Loan or Loans made by it or its Commitment at the time owing to it or any
other interest herein to another bank or other entity; provided that (i) in the
case of an assignment, such Lender shall (A) give to the Borrower and the
Administrative Agent prior notice thereof, and, in the case of any assignment,
the Borrower and the Administrative Agent shall, except as set forth in the last
sentence of this ‎Section 9.01(c), have consented thereto (each such consent not
to be unreasonably withheld or delayed) and (B) comply with ‎Section 9.01(e)
hereof and thereupon, the assignee (the “Purchasing Lender”) shall have, to the
extent of such assignment (unless otherwise provided thereby), the rights and
benefits described in ‎Section 9.01(e) hereof, and (ii) in the case of a
participation, except as set forth below, (A) the participant shall not have any
rights under this Agreement or any other document delivered in connection
herewith (the participant’s rights against such Lender in respect of such
participation to be those set forth in the agreement executed by such Lender in
favor of the participant relating thereto); provided that a participation
agreement may provide that a Lender will not agree to any modification,
amendment or waiver of any provision in this Agreement described in subclause
(A), (C), or (E) of Section 9.05(a)(ii) without the consent of the participant
and (B) all amounts payable by the Borrower under Sections ‎2.09(e) and ‎2.09(h)
hereof shall be determined as if the Lender had not sold such participation.
Except with respect to interest rate, principal amount of any Loan, fees,
scheduled dates for payment of principal or interest or fees, scheduled
termination of commitments and commitment amounts, a Lender will not in any such
participation agreement restrict its ability to make any modification, amendment
or waiver to this Agreement without the consent of the participant. Any Lender
may furnish any information concerning the Borrower in possession of such Lender
from time to time to Affiliates of such Lender and to assignees and participants
(including prospective assignees and participants), provided, however, that
(i) except when such information is furnished to an Affiliate, the furnishing
Lender shall give the Borrower prior notice of any furnishing of non-public
information, (ii) the recipient shall agree to the terms of this ‎Section 9.01
hereof and (iii) the furnishing of such information (and the nature, manner and
extent thereof) by any Lender to its Affiliates and such assignees and
participants shall be further governed by the relevant agreement, assignment or
participation agreement relating to such arrangement, assignment or
participation, as the case may be. Notwithstanding anything to the contrary in
the foregoing, (A) any Lender may, without the consent of the Borrower or the
Administrative Agent, assign any of its rights and interests in Loans hereunder
to (x) a federal reserve bank, (y) another Lender (other than a Defaulting
Lender) or (z) any Affiliate of such Lender; (B) no consent of the Borrower to
an assignment shall be required if at the time an Event of Default exists; (C)
the Borrower shall be deemed to have consented to any assignment unless the
Borrower shall object thereto by written notice to the Administrative Agent
within fifteen Business Days after having received notice thereof, and (D) no
assignment may be made to (x) the Borrower or any of its Affiliates or (y) to a
natural person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of a natural person).

 

(d)            Except pursuant to an assignment permitted by this Agreement but
only to the extent set forth in such assignment, no Lender shall, as between the
Borrower and that Lender, be relieved of any of its obligations hereunder as a
result of any sale, transfer or negotiation of, or granting of participations
in, all or any part of the Loans or Commitment at the time owing to that Lender
or other obligations owed to such Lender.

 



58

 

 

(e)            Subject to ‎Section 9.01(c), any Lender may at any time assign to
one or more Lenders, other financial institutions or other finance companies
all, or a proportionate part of all, of its rights and obligations under this
Agreement, provided that (i) the minimum amount of such assignment shall be
equivalent to (A) if the Purchasing Lender is not a Lender hereunder,
$10,000,000 or the aggregate amount of the assigning Lender’s Commitment,
whichever is less and (B) if the Purchasing Lender is a Lender hereunder,
$5,000,000 or the aggregate amount of the assigning Lender’s Commitment,
whichever is less and (ii) after giving effect to such assignment, the
Commitment of the assigning Lender is equivalent to not less than $10,000,000,
unless such assigning Lender shall have assigned all of its rights and
obligations under this Agreement. Any assignment made pursuant to ‎Section
9.01(c) hereof shall be made pursuant to an Assignment and Assumption Agreement,
substantially in the form of Exhibit G annexed hereto, executed by the
Purchasing Lender, the transferor Lender, the Borrower and the Administrative
Agent. Upon (i) such execution of such Assignment and Assumption Agreement,
(ii) delivery of an executed copy thereof to the Borrower, (iii) payment by such
Purchasing Lender to such transferor Lender of an amount equal to the purchase
price agreed between such transferor Lender and such Purchasing Lender, and
(iv) payment by such Purchasing Lender or transferor Lender (as they shall
mutually agree) to the Administrative Agent of a non-refundable fee of $3,500 to
cover administrative and other expenses which may be incurred in connection with
such assignment, such Purchasing Lender shall for all purposes be a Lender party
to this Agreement and shall have the rights (including without limitation the
benefits of Sections 2.09 and 2.10) and obligations of a Lender under this
Agreement to the same extent as if it were an original party hereto and thereto
with the pro rata Share of the applicable Commitment set forth in such
Assignment and Assumption Agreement, and no further consent or action by the
Borrower, the Lenders or the Administrative Agent shall be required. Such
Assignment and Assumption Agreement shall be deemed to amend this Agreement to
the extent, and only to the extent, necessary to reflect the addition of such
Purchasing Lender and the resulting adjustment of pro rata Shares arising from
the purchase by such Purchasing Lender of all or a portion of the rights and
obligations of such transferor Lender under this Agreement and the Loans. Upon
the consummation of any transfer to a Purchasing Lender pursuant to this
paragraph ‎(e), the transferor Lender, the Administrative Agent and the Borrower
shall make appropriate arrangements so that, if requested, a replacement Note is
issued to such transferor Lender and a new Note or, as appropriate, a
replacement Note, if requested, issued to such Purchasing Lender, in each case
in principal amounts reflecting their pro rata Shares or, as appropriate, their
outstanding Loans, as adjusted pursuant to such Assignment and Assumption
Agreement. Notwithstanding anything to the contrary contained in this Agreement,
neither the Borrower nor any of its Affiliates nor any Defaulting Lender may be
a Purchasing Lender.

 

(f)             Each Lender that sells a participation shall, acting solely for
this purpose as a nonfiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each participant and the principal
amounts (and stated interest) of each participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any participant or
any information relating to a participant’s interest in any commitments, loans,
letters of credit or its other obligations under this Agreement) except to the
extent that such disclosure is necessary to establish that such commitment,
loan, letter of credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent clearly demonstrable error, and
such Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

 

Section 9.02.     Expenses. Whether or not the transactions contemplated hereby
shall be consummated, the Borrower agrees to promptly pay (a) all the actual and
reasonable out of pocket costs and expenses of the Agents in connection with the
negotiation, preparation and execution of this Agreement; (b) the reasonable
fees, expenses and disbursements of Davis, Polk & Wardwell LLP, special counsel
to the Agents, in connection with the negotiation, preparation, execution and
administration of this Agreement, the Loans and any amendments and waivers
hereto or thereto; and (c) all costs and expenses (including attorneys’ fees,
expenses and disbursements, and costs of settlement) incurred by the Lenders in
enforcing any obligations of or in collecting any payments due from the Borrower
hereunder by reason of the occurrence of any Event of Default or in connection
with any refinancing or restructuring of the credit arrangements provided under
this Agreement in the nature of a “work-out” or of any insolvency or bankruptcy
proceedings or otherwise.

 



59

 

 

Section 9.03.  Indemnity. In addition to the payment of expenses pursuant to
‎Section 9.02 hereof, whether or not the transactions contemplated hereby shall
be consummated, the Borrower agrees to indemnify, pay and hold each Agent and
each Lender and the officers, directors, employees, agents, advisors and
affiliates of each of them (collectively called the “Indemnitees”) harmless from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs, expenses and disbursements of any kind
or nature whatsoever (including, without limitation, the reasonable fees,
expenses and disbursements of counsel for such Indemnitees in connection with
any investigative, administrative or judicial proceeding commenced or
threatened, whether or not such Indemnitee shall be designated a party thereto),
which may be imposed on, incurred by, or asserted against that Indemnitee, in
any manner relating to or arising out of this Agreement, the Lenders’ agreement
to make the Loans or the use or intended use of the proceeds of any of the Loans
hereunder (the “indemnified liabilities”); provided that, the Borrower shall
have no obligation to any Indemnitee hereunder to the extent that such
indemnified liabilities are determined by a court of competent jurisdiction by
final and non-appealable judgment to have resulted from the gross negligence or
willful misconduct of that Indemnitee. To the extent that the undertaking to
indemnify, pay and hold harmless set forth in the preceding sentence may be
unenforceable because it is violative of any law or public policy or otherwise,
the Borrower shall contribute the maximum portion which it is permitted to pay
and satisfy under applicable law, to the payment and satisfaction of all
indemnified liabilities incurred by the Indemnitees or any of them.

 

Section 9.04.     Setoff. Each Lender agrees that if it shall, by exercising any
right of set-off or counterclaim or otherwise, receive payment of a proportion
of the aggregate amount of principal and interest then due with respect to the
Loans held by it which is greater than the proportion received by any other
Lender in respect of the aggregate amount of principal and interest then due
with respect to the Loans held by such other Lender, the Lender receiving such
proportionately greater payment shall purchase such participations in the Loans
held by the other Lenders, and such other adjustments shall be made, as may be
required so that all such payments of principal and interest with respect to the
Loans held by the Lenders shall be shared by the Lenders pro rata; provided that
nothing in this Section shall impair the right of any Lender to exercise any
right of set-off or counterclaim it may have and to apply the amount subject to
such exercise to the payment of indebtedness of the Borrower other than its
indebtedness under the Agreement. The Borrower agrees, to the fullest extent it
may effectively do so under applicable law, that any holder of a participation
in a Loan, whether or not acquired pursuant to the foregoing arrangements, may
exercise rights of set-off or counterclaim and other rights with respect to such
participation as fully as if such holder of a participation were a direct
creditor of the Borrower in the amount of such participation.

 



60

 

 

Section 9.05.     Amendments and Waivers.

 

(a)            Subject to ‎Section 2.09(b)(ii) and ‎Section 9.05(b) below, no
amendment, modification, termination or waiver of any provision of this
Agreement or any Note or consent to any departure by the Borrower therefrom
shall in any event be effective without the written concurrence of the Required
Lenders; provided that (i) any amendment, modification, termination or waiver
(A) of any provision that expressly requires the approval or concurrence of all
Lenders, (B) of any provision that affects the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, (C) of any of the provisions
contained in ‎Section 7.01 hereof and this Section 9.05 or (D) of
Section 2.07(f) in a manner that would alter the pro rata sharing of payments
required thereby, shall be effective only if evidenced by a writing signed by or
on behalf of all Lenders, and (ii) any amendment, modification, termination or
waiver (A) of any provision that increases the principal amount of the
Commitments or the Loans, changes a Lender’s pro rata Share or affects the
definition of “Termination Date”, (B) that permits an extension of the
Commitment of any Lender without the approval of such Lender, (C) that decreases
the amount or changes the due date of any amount payable in respect of the fees
payable hereunder, (D) of any of the provisions contained in Sections ‎2.09(b)
and ‎2.09(c) hereof or (E) that decreases the principal of or interest rates
borne by the Loans, or postpones the payment of principal or interest due on the
Loans, shall be effective only if evidenced by a writing signed by or on behalf
of each Lender affected thereby; provided that no consent of any Defaulting
Lender shall be required pursuant to clause (i) above as to any modification
that does not adversely affect such Defaulting Lender in a non-ratable manner.
No amendment, modification, termination or waiver of any provision of ‎Article 8
hereof or any of the rights, duties, indemnities or obligations of the
Administrative Agent, as agent, shall be effective without the written
concurrence of the Administrative Agent.

 

(b)            If the Administrative Agent and the Borrower acting together
identify any ambiguity, omission, typographical error or other ministerial
defect in any provision of this Agreement or any other Loan Document, then the
Administrative Agent and the Borrower shall be permitted to amend, modify or
supplement such provision to cure such ambiguity, omission, typographical error
or other ministerial defect, and such amendment shall become effective without
the consent of any other party to this Agreement so long as, in each case, the
Lenders shall have received at least five (5) Business Days’ prior written
notice thereof and the Administrative Agent shall not have received, within five
(5) Business Days after the date of such notice to the Lenders, a written notice
from the Required Lenders stating that the Required Lenders object to such
amendment.

 

(c)            The Administrative Agent may, but shall have no obligation to,
with the concurrence of any Lender, execute amendments, modifications, waivers
or consents on behalf of that Lender. Any waiver or consent shall be effective
only in the specific instance and for the specific purpose for which it was
given. No notice to or demand on the Borrower in any case shall entitle the
Borrower to any further notice or demand in similar or other circumstances. Any
amendment, modification, termination, waiver or consent effected in accordance
with this Section 9.05 shall be binding upon each present or future Lender and,
if signed by the Borrower, on the Borrower.

 

Section 9.06.     Independence of Covenants. All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or be otherwise within the limitation of, another covenant shall
not avoid the occurrence of an Event of Default or Potential Event of Default if
such action is taken or condition exists.

 



61

 

 

 

 

Section 9.07.     Notices. Unless otherwise provided herein, any notice or other
communication herein required or permitted to be given shall be in writing and
may be personally served, telecopied, telexed or sent by United States mail and
shall be deemed to have been given when delivered in person, upon receipt of
electronic mail, telecopy or telex or four Business Days after depositing it in
the United States mail, registered or certified, with postage prepaid and
properly addressed; provided that notices to the Administrative Agent shall not
be effective until received by the Administrative Agent. For the purposes
hereof, the addresses of the parties hereto (until notice of a change thereof is
delivered as provided in this Section 9.07) shall be: (a) in the case of the
Borrower, at its address or facsimile number set forth on the signature pages
hereof, (b) in the case of the Administrative Agent, at its address, facsimile
number or telex number in New York City set forth on the signature pages hereof,
(c) in the case of any Lender, at its address, facsimile number or telex number
set forth in its Administrative Questionnaire or (d) in the case of any party,
at such other address, facsimile number or telex number as such party may
hereafter specify for the purpose by notice to the Administrative Agent and the
Borrower.

 

Section 9.08.     Survival of Warranties and Certain Agreements. (a) All
agreements, representations and warranties made herein shall survive the
execution and delivery of this Agreement and the making of the Loans.

 

(b)            Notwithstanding anything in this Agreement or implied by law to
the contrary, the agreements of the Borrower set forth in Sections 2.09(e),
2.09(h), 2.14, 9.02 and 9.03 and the agreements of Lenders set forth in Sections
8.02(c), 8.04, 9.04 and 9.05 shall survive the payment of the Loans and the
termination of this Agreement.

 

Section 9.09.     USA PATRIOT Act Notice. Each Lender that is subject to the USA
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that, pursuant to the requirements of the
USA PATRIOT Act, it may be required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower in accordance with
the USA PATRIOT Act.

 

Section 9.10.     Failure or Indulgence Not Waiver; Remedies Cumulative. No
failure or delay on the part of any Lender in the exercise of any power, right
or privilege hereunder or the Loans shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other right, power or privilege. All
rights and remedies existing under this Agreement or the Loans are cumulative to
and not exclusive of any rights or remedies otherwise available.

 

Section 9.11.     Severability. In case any provision in or obligation under
this Agreement or Loan shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations thereof, or of such provision or obligation in any
other jurisdiction, shall not in any way be affected or impaired thereby.

 



62

 

 

Section 9.12.     Obligations Several; Independent Nature of Lenders’ Rights.
The obligation of each Lender hereunder is several, and no Lender shall be
responsible for the obligation or commitment of any other Lender hereunder.
Nothing contained in this Agreement and no action taken by the Lenders pursuant
hereto shall be deemed to constitute the Lenders to be a partnership, an
association, a joint venture or any other kind of entity. The amounts payable at
any time hereunder to each Lender shall be a separate and independent debt, and
each Lender shall be entitled to protect and enforce its rights arising out of
this Agreement and it shall not be necessary for any other Lender to be joined
as an additional party in any proceeding for such purpose.

 

Section 9.13.     Headings. Section and subsection headings in this Agreement
are included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose or be given any substantive effect.

 

Section 9.14.     Applicable Law, Consent to Jurisdiction, Limitation of
Liability.

 

(a)            THIS AGREEMENT, THE NOTES AND THE LOANS SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK (WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES).

 

(b)            ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST THE BORROWER WITH
RESPECT TO THIS AGREEMENT OR THE NOTES MAY BE BROUGHT IN ANY STATE OR FEDERAL
COURT OF COMPETENT JURISDICTION IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN,
AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT THE BORROWER ACCEPTS FOR ITSELF
AND IN CONNECTION WITH ITS PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE
EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS, AND IRREVOCABLY AGREES TO BE
BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS AGREEMENT. THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVE TRIAL BY JURY, AND THE BORROWER HEREBY
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN
SUCH RESPECTIVE JURISDICTIONS.

 

(c)            No Indemnitee shall be liable for any damages to the Borrower
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby, except to the
extent the liability of such person is found in a final ruling by a court of
competent jurisdiction to have resulted from such person’s gross negligence or
willful misconduct.

 



63

 

 

Section 9.15.     Successors and Assigns. This Agreement shall be binding upon
the parties hereto and their respective successors and assigns and shall inure
to the benefit of the parties hereto and the successors and assigns of the
Lenders. The terms and provisions of this Agreement shall inure to the benefit
of any assignee or transferee of the Loans and in the event of such transfer or
assignment, the rights and privileges herein conferred upon the Lenders shall
automatically extend to and be vested in such transferee or assignee, all
subject to the terms and conditions hereof. The Borrower’s rights hereunder may
not be assigned without the written consent of all the Lenders except pursuant
to a merger, consolidation or sale, lease or transfer of assets permitted by
‎Section 6.01 hereof. The Lenders’ rights of assignment are limited by and
subject to ‎Section 9.01 hereof. The Borrower may, in its sole discretion, upon
ten (10) days’ prior written notice, replace any of the Lenders with one or more
Lenders provided that (i) the Lender being replaced has concurrently therewith
been paid in full all amounts due to such Lender hereunder, (ii) the full amount
of the Commitments remains unchanged and (iii) the percentages of the total
Commitments allocated to each other Lender (or any successors thereto) remains
unchanged unless the prior written consent from such Lender has been obtained.
Any such Lender so replaced shall, upon written request of the Borrower, execute
and deliver such instruments and agreements as are reasonably necessary to
accomplish the same.

 

Section 9.16.     Counterparts; Effectiveness; Integration; Electronic
Execution.

 

(a)            This Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument. This Agreement shall become
effective on such date (the “Effective Date”) as (i) a counterpart hereof shall
be executed by each of the parties hereto and copies hereof shall be delivered
to the Borrower and the Administrative Agent and (ii) the conditions set forth
in ‎Section 3.01 shall be satisfied. This Agreement and the Notes (and, as
applicable, the fee letters entered into in connection herewith) constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.

 

(b)            Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, emailed pdf. or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Administrative
Agent to accept electronic signatures in any form or format without its prior
written consent.

 



64

 

 

Section 9.17.     No Fiduciary Duty. The Borrower agrees that in connection with
all aspects of the Loans contemplated by this Agreement and any communications
in connection therewith, (i) the transactions contemplated by the Loan Documents
(including the exercise of rights and remedies hereunder and thereunder) are
arm’s-length commercial transactions between the Agents, the Lenders and their
respective Affiliates, on the one hand, and the Borrower and its Subsidiaries,
on the other, and (ii) the Borrower and its Subsidiaries, on the one hand, and
the Agents, the Lenders and their Affiliates, on the other hand, will have a
business relationship that does not create, by implication or otherwise, any
fiduciary duty on the part of any Agent, any Lender or any of their respective
Affiliates, and no such duty will be deemed to have arisen in connection with
any such transactions or communications. The Borrower acknowledges and agrees
that it has consulted its own legal and financial advisors to the extent it
deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto.  The
Borrower agrees that it will not claim that any Agent, any Lender or any of
their respective Affiliates has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Borrower or its
Subsidiaries, in connection with such transaction or the process leading
thereto.

 

Section 9.18.     Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)            the application of any Write-Down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an Affected Financial
Institution; and

 

(b)            the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)            a reduction in full or in part or cancellation of any such
liability;

 

(ii)            a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)            the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of the applicable
Resolution Authority.

 



65

 

 

Section 9.19.     Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
any swap contract or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

 

 

(a)            In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

(b)            As used in this ‎Section 9.19, the following terms have the
following meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

[Signature pages follow]

 



66

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

  Borrower:       TEXTRON INC.       By:  [tm2014757d1_ex10-1img01.jpg]   Name:
    Title:  

  

  Notice Address:   Textron Inc.   40 Westminster Street   Providence, RI 02903
  Attention: Treasurer       Telephone No. (401) 457-3550   Telecopy No. (401)
457-3533           with a copy to:   Textron Inc.   40 Westminster Street  
Providence, RI 02903   Attention: General Counsel       Website for the delivery
of information pursuant to ‎Section 5.01(b)(iv):    http://www.textron.com

 

[Signature Page to Credit Agreement – Textron]

 

 

 



 

[tm2014757d1_ex10-1img02.jpg] 

 



  Notice Address:   JPMorgan Chase Bank, N.A.   500 Stanton Christiana Road  
Ops Building 2, 3rd Floor   Newark, Delaware 19713-2107   Attention: Pranay
Tyagi   Telephone No. (302) 634-8459   Telecopy No. (302) 634-8799   E-mail:
pranay.tyagi@jpmorgan.com       with copy to:   JPMorgan Chase Bank, N.A.   8181
Communications Pkwy   Plano, Texas 75024   Attention: Jonathan Bennett  
Telephone No. (972) 324-9048   Telecopy No. (212) 270-2019   E-mail:
jonathan.r.bennett@jpmorgan.com  

 



[Signature Page to Credit Agreement – Textron]



 

 

 

 [tm2014757d1_ex10-1img03.jpg]

 

[Signature Page to Credit Agreement – Textron]

 

 

 



 

[tm2014757d1_ex10-1img04.jpg] 

 

[Signature Page to Credit Agreement – Textron]

 



 

 



 

[tm2014757d1_ex10-1img05.jpg] 

 

[Signature Page to Credit Agreement – Textron]

 

 

 



 

 [tm2014757d1_ex10-1img06.jpg]

 

[Signature Page to Credit Agreement – Textron]

 

 

 



 

 [tm2014757d1_ex10-1img07.jpg]

 

[Signature Page to Credit Agreement – Textron]

 



 

 

  

COMMITMENT SCHEDULE

 

Lender  Commitment  JPMorgan Chase Bank, N.A.  $100,000,000  Sumitomo Mitsui
Banking Corporation  $100,000,000  Bank of America, N.A.  $75,000,000  Citibank,
N.A.  $75,000,000  Goldman Sachs Bank USA  $50,000,000  PNC Bank, National
Association  $50,000,000  U.S. Bank National Association  $50,000,000  Total 
$500,000,000 

 



 

 

 

PRICING SCHEDULE

 

Each of “Eurodollar Margin” and “Base Rate Margin” means, for any date, the rate
set forth below in the row opposite such term and under the column corresponding
to the “Pricing Level” at such date:

 

  Level I Level II Level III Eurodollar Margin 2.00% 2.25% 2.50% Base Rate
Margin 1.00% 1.25% 1.50%

 

For purposes of this Schedule, the following terms have the following meanings,
subject to the concluding paragraph of this Schedule:

 

“Level I Pricing” applies at any date if, at such date, the Borrower’s long-term
debt is rated BBB or higher by S&P and Baa2 or higher by Moody’s.

 

“Level II Pricing” applies at any date, if at such date, the Borrower’s
long-term debt is rated BBB- by S&P and Baa3 by Moody’s.

 

“Level III Pricing” applies at any date if, at such date, no other Pricing Level
applies.

 

“Moody’s” means Moody’s Investors Service, Inc. (or any successor thereto).

 

“Pricing Level” refers to the determination of which of Level I, Level II or
Level III applies at any date.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business (or any successor thereto).

 

The credit ratings to be utilized for purposes of this Schedule are those
assigned to the senior unsecured long-term debt securities of the Borrower
without third-party enhancement, and any rating assigned to any other debt
security of the Borrower shall be disregarded. The rating in effect at any date
is that in effect at the close of business of such date.

 

If the Borrower is split-rated, then for purposes of determining the applicable
Pricing Level, (a) if the ratings differential is one level, the higher of the
ratings will apply and (b) if the ratings differential is more than one level, a
rating that is one notch lower than the higher rating will apply. If the
Borrower has only one rating or has no rating, then Level III shall apply.

 

 



 

 